              Case 20-10345-MFW               Doc 32      Filed 02/18/20        Page 1 of 172




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         ) Chapter 11
                                                               )
VIP CINEMA HOLDINGS, INC., et al.,1                            ) Case No. 20-10345 (MFW)
                                                               )
                                           Debtors.            ) (Joint Administration Requested)
                                                               )

         CERTIFICATION OF DEBTORS’ CONSOLIDATED LIST OF CREDITORS

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

hereby certify under penalty of perjury that the consolidated list of the Debtors’ creditors (the

“Creditor Matrix”) submitted herewith, pursuant to Rule 1007-2 of the Local Rules of Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), formatted in portable document format, containing the list of creditors of the Debtors, is

complete and, to the best of the Debtors’ knowledge, correct and consistent with the Debtors’

books and records.

         The information contained in the Creditor Matrix is based on a review of the Debtors’

books and records. However, the Debtors have not completed a comprehensive legal and/or

factual investigation with regard to possible defenses to any claims of the potential claimants

included in the Creditor Matrix. In addition, certain of the entities included in the Creditor

Matrix may not hold outstanding claims as of the date hereof, and therefore may not be creditors

of the Debtors for purposes of these chapter 11 cases.




1
    The Debtors in these Chapter 11 Cases, for which joint administration has been requested, along with the last
    four digits of their federal tax identification numbers, are as follows: VIP Cinema Holdings, Inc. (2049); HIG
    Cinema Intermediate Holdings, Inc. (4710); VIP Components, LLC (4648); VIP Cinema, LLC (7167); and VIP
    Property Management II, LLC (1421).
Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 2 of 172
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 3 of 172




10077 Manufacturing
501 Pulliam Rd
Walnut, MS 38683


206 Us Rt 1
Falmouth Plaza
Falmouth, ME 04105


3D Visualization Service Inc
1511 Cortez St
Coral Gables, FL 33134


Aaron Hampton
Address Redacted


Abby
501 Pulliam Rd
Walnut, MS 38683


Abby Manufacturing
501 Pulliam Rd
Walnut, MS 38683


Abc Compounding Co
P.O. Box 80729
Conyers, GA 30013


Abdalla Rawshdeh
Address Redacted


Abel O Vasquez
Address Redacted


ABRY Partners, LLC
Attn Akshay Mahajan
888 Boylston St
Boston, MA 02199
   Case 20-10345-MFW        Doc 32   Filed 02/18/20   Page 4 of 172




Absolute Fire Protection
P.O. Box 120
Baldwyn, MS 38824


Absolute Reports Pvt Ltd
Office B, 2nd Fl, Icon Tower
Baner-Mhalunge Rd, Baner, Pune
411045 Maharashtra
India


Acadiana Cinemas
Attn Cathy Collins
211 Brahmwell Court
Lafayette, LA 70508


Accordion Partners, LLC
31 W 52nd St, Fl 16
New York, NY 10019


Aci Plastics
30001 Spruce St
St Louis, MO 63103


Acs Enterprises, Inc
123 Pacific St
Pomona, CA 91768


Act V Theatres
Attn Robert Perkins III
16055 SW Walker Rd 425
Beaverton, OR 97006


Action Labor, LLC
624 Nottingham Blvd
West Palm Beach, FL 33405


Ada White
Address Redacted


Adam Cole
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 5 of 172




Adam K Crumpton
Address Redacted


Adam Scruggs
Address Redacted


Adrian Perez
Address Redacted


Adrian Williams
Address Redacted


Advanced Engineering Solutions, Inc
250 Advanced Dr
Springboro, OH 45066


Advanced Heating   Air Conditioning, LLC
421 W Bankhead St
New Albany, MS 38652


Aerel, LLC
40 W Truman Ave
Salt Lake City, UT 84115


Aflac
1932 Wynnton Rd
Columbus, GA 31999


Air Cargo Dispatch Corp
1622 Lincolnshire Dr
Deland, FL 32724


Airways Freight
P.O. Box 1888
Fayetteville, AR 72702


Akron Electric Company, Inc
3935 Bayless Ave
St Louis, MO 63125
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 6 of 172




Alabama Department of Revenue
50 N Ripley St
Montgomery, AL 36104


Alameda Cineplex
Attn Dan Hawkey
2317 Central Ave
Alameda, CA 94501


Alamo Drafthouse
Attn Legal
612A E 6th St
Austin, TX 78701


Alamo Drafthouse Cinema
3201 Farnam St, Ste 6111
Omaha, NE 68131


Alan L Webster
Address Redacted


Alarm Securities Inc
105 W Main St
New Albany, MS 38652


Alberto Burg Ramirez
Address Redacted


Alegis Construction
301 Howard St
San Francisco, CA 94111


Alexis Hernandez
Address Redacted


Alexis Nieves Mora
Address Redacted
   Case 20-10345-MFW        Doc 32   Filed 02/18/20   Page 7 of 172




Alg Worldwide Logistics, LLC
P.O. Box 66725
Chicago, IL 60666


Alice M Brown
Address Redacted


Alisha Jenkins
Address Redacted


Alixpartners Llp
909 3rd Ave
New York, NY 10022


All American Worldwide, Inc
P.O. Box 852133
Richardson, TX 75085


Allen Heat   Cooling
477 Wells Rd
Thaxton, MS 38871


Allen Perkins
Address Redacted


Allen R Hardin
Address Redacted


Allen Theatres
2811 N Telshor Blvd
Las Cruces, NM 88011-8231


Alliance Management, LLC
300 Professional Ct
New Albany, IN 47150


Allison Hercules
Address Redacted
   Case 20-10345-MFW        Doc 32   Filed 02/18/20   Page 8 of 172




Alvaro Lopez
Address Redacted


Ama Architects
38 NW Davis St, Ste 300
Portland, OR 97209


Ama Architects
136 Glass St, Ste 130
Dallax, TX 75207


Ama Architects
131 12th Ave
Edenburg, Sandton 2128
South Africa


Ama Architects
P.O. Box 1299
Gallo Manor 2052
South Africa


Amanda Perez
Address Redacted


Amber Kolb Donahue
Address Redacted


AMC
One AMC Way
Leawood, KS 66211


American Cinema Equipment
1927 N Argyle St
Portland, OR 97217


American Cinematheque
c/o Mann Productions
167 Granville Ave
Los Angeles, CA 90049
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 9 of 172




American Express Corporate
P.O. Box 650448
Dallas, TX 75268-0448


American Family Entertainment Centers
153 S Entertainment Ln
Pinedale, WY 82941


American Family Entertainment Centers
Attn William Kellen
P.O. Box 606
Pinedale, WY 82941


American Fire Protection Group
Attn Legal
8000 W 78th St, Ste 111
Edina, MN 55439


American Fire Protection Group
P.O. Box 74008409
Chicago, IL 60674-0001


Amy Carothers
Address Redacted


Amy H Morton
Address Redacted


Amy L Williams
Address Redacted


And Worldwide Limited
Attn Legal Dept
Unit 3, Clopton Business Park, Clopton
Woodbridge, Suffolk, IP13 6QT
United Kingdom


Anderson Technologies
14000 172nd Ave
Grand Haven, MI 49417
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 10 of 172




Anderson Trophy Screening Room
Attn Maggie Anderson
2757 Mill Creek Rd
Millboro, VA 24460


Andre D Harris
Address Redacted


Andre D Rucker
Address Redacted


Andre Dalton Harris
Address Redacted


Andre Floyd
Address Redacted


Andres Sandoval
Address Redacted


Andrew Johnson
Address Redacted


Andrew L. Wood
Address Redacted


Andrew Miramon
Address Redacted


Angel Harris
Address Redacted


Angel Marrero
Address Redacted


Angela A Rhynes
Address Redacted
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 11 of 172




Angela M Derrick
Address Redacted


Angelika Film Centers
c/o Reading International, Inc
Attn Doug Hawkins
5995 Sepulveda Blvd, Ste 300
Culver City, CA 90230


Angry Beavers Tree Service
857 Cr 115
New Albany, MS 38652


Anna Williamson
Address Redacted


Anthem
1831 Chestnut St
St Louis, MO 63103


Anthony Ferrell
Address Redacted


Anthony Goolsby
Address Redacted


Anthony Hurst
Address Redacted


Anthony Lipsey
Address Redacted


Antonia Nava Jimenez
Address Redacted


Apple Cinemas
168 Alewife Brook Pkwy
Cambridge, MA 02138
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 12 of 172




AR Mays Construction
6900 E Indian School Rd
Scottsdale, AZ 85251


Area 51 Family Entertainment
Attn Barbara Scoggins
5100 Commerce Pkwy
Roswell, GA 30076


Arina Huskovic
Address Redacted


Arizona Department of Revenue
P.O. Box 29079
Phoenix, AZ 85038-9079


Ark Lodge Theatre
Attn David Mccrae
4816 Rainier Ave S
Seattle, WA 98118


Arkansas Dept of Finance And Admin
P.O. Box 919
Little Rock, AR 72203-0919


Ark-Ell Springs, Inc
L P Financial Services
P.O. Box 538385
Atlanta, GA 30353


Arleth Perez Hernandez
Address Redacted


Armon Gregory
Address Redacted


Arnoldo Lopez
Address Redacted
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 13 of 172




Ashbrie Cinemas
Attn Nels Offerdahl
1030 9th St
Morgan City, LA 70380


Aspen Builders Inc
1640 Normandy Ct, Ste A
Lincoln, NE 68512


At T
P.O. Box 105262
Atlanta, GA 30348-5262


At T Mobility
P.O. Box 6463
Carol Stream, IL 60197-6463


Atlas Cinemas
7860 Mentor Ave
Mentor, OH 44060


Atrium Theatres, LLC
680 Arthur Kill Rd
Staten Island, NY 10308


Auditorium
Via Matteotti, 4
43056 San Polo Di Torrile
Pi 02471730347
Italy


Austin Cannon
Address Redacted


Austin Eldridge
Address Redacted


Austin Treadaway
Address Redacted
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 14 of 172




AV Centre
Sondre Ringvej 39
Denmark


Avalara Inc
Dept Ch 16781
Palatine, IL 60055


Averitt Express
P.O. Box 102197
Atlanta, GA 30368


AXA Investment Managers, Inc
Attn Joel Serebransky


Axa Ppp Healthcare Limited
Attn Legal Dept
5 Old Broad St
London, EC2N 1AD
United Kingdom


B   B Reporting, Inc
401 S Market St
Scottsboro, AL 35768


B   M Contracting
1138 County Rd 54
Myrtle, MS 38562


Baldwyn Tool   Die, LLC
45 Cr 6311
Baldwyn, MS 38824


Banca Monte Dei Paschi Di Siena, SPA
55, East 59th St, 9th Fl
New York, NY 10022


Bank Of Labor
Attn Drew Sleypen
11810 W 75th St
Shawnee, KS 66214
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 15 of 172




Barbara C Dillard
Address Redacted


Barnyard Cinema
Attn Steve Cole
729 Wa-20
Winthrop, WA 98862


Barnzs
P.O. Box 682
Meredith, NH 03253


Bayley Construction
7585 E Redfield Rd, Ste 202
Scottsdale, AZ 85260


Beacon Cinemas
c/o Georgia Theatre Company
Attn Legal Dept
50 Cinema Ln
St Simons Island, GA 31522


Bearing And Supply Of Tupelo
837 Senter St
Tupelo, MS 38801


Beaudron S Service Center, Inc
1713 Hwy 178W
Myrtle, MS 38650


Becky A. Long
Address Redacted


Becky J Barnes
Address Redacted


Belair Town Theatre 10
10100 E 8 Mile Rd
Detroit, MI 48234
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 16 of 172




Belmont Capital
Attn Mark Benvenuto
55 Cambridge Pkwy
Cambridge, MA 02478


Benjamin Ryherd
Address Redacted


Benning Construction
4695 S Atlanta Rd
Atlanta, GA 30339


Bensenville Theatre
9 S Center St
Bensenville, IL 60106


Best Wade Petroleum
1412 Hwy 72 W
Corinth, MS 38834


Beth Ray
Address Redacted


Betty J Weeden
Address Redacted


Betzaida Martes
Address Redacted


Beverly Pilcher
Address Redacted


Beyn Mawr Film Inst
Attn Jan Prendergast
824 W Lancaster Ave
Bryn Mawr, PA 19010-3228


Billie Fay Joy
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 17 of 172




Billy S Gillen
Address Redacted


Birch Grove Capital, LP
Attn Joe Zupan
660 Madison Ave, 15th Fl
New York, NY 10065


Black Equipment Co, Inc
P.O. Box 5286
Evansville, IN 47716


Blake Tierney Home
3496 N 180 E
Provo, UT 84604


Blanca Fernandez
Address Redacted


Blue Cross/Blue Shield
Attn Legal Dept
225 N Michigan Ave
Chicago, IL 60601


BNP Bank
Attn Al Young
787 7th Ave, 27th Fl
New York, NY 10019


Bnp Paribas
Attn Jean-Laurent Bonnafé
16, bd des Italiens
75009 Paris
France


Bnp Paribas
Attn Uzo Arinzeh
787 7th Ave, 28th Fl
New York, NY 10019
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 18 of 172




Bnp Paribas
c/o BNP Paribas USA
Attn Legal Dept
787 7th Ave
New York, NY 10019


Bob Lyons
Address Redacted


Bobbie R Taylor
Address Redacted


Bobby J Mcmillen
Address Redacted


Bobby Connell
Address Redacted


Bobby Joe Bishop
Address Redacted


Bobby Judon
Address Redacted


Bobby L Parks
Address Redacted


Boiler And Pressure Vessel Safety Branch
P.O. Box 1700
Jackson, MS 39215


Bonnie Vanzant
Address Redacted


Bow Tie Cinemas
c/o Svc Services
New York, NY 10036-4048
   Case 20-10345-MFW    Doc 32     Filed 02/18/20   Page 19 of 172




Box Office Magazine
60 Broad St, Ste 3502
New York, NY 10004


Box Office Media, LLC
63 Copps Hill Rd
Ridgefield, CT 06877


Brad Bailey
Address Redacted


Bradley A Bailey
Address Redacted


Bradley Busson
Address Redacted


Bradley Puckett
Address Redacted


Brainerd Entertainment, LLC
c/o Dynamite Reflections Ent LLC
1001 Kingwood St, Ste 216
Brainerd, MN 56401


Brand Marketing Enterprises
1734 Clarkson Rd, Ste 236
Chesterfield, MO 63017


Brandi M Vanzant
Address Redacted


Brandon K Perkins
Address Redacted


Brandon M Willard
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 20 of 172




Brandon Mullis
Address Redacted


Brandon Richey
Address Redacted


Brandon Shel Rowland
Address Redacted


Brandy Hanson
Address Redacted


Brandy Jumper
Address Redacted


Branson S Imax Entertainment Complex
3562 Shepherd of the Hills Expy
Branson, MO 65616-8107


Brenda A Ausmer
Address Redacted


Brenda G Hayman
Address Redacted


Brenda Quintero
Address Redacted


Brenden Theatres
1021 10th St
Modesto, CA 95354


Brequia Faulkner
Address Redacted


Brian K Carroll
Address Redacted
   Case 20-10345-MFW    Doc 32    Filed 02/18/20   Page 21 of 172




Brian A Johnson
Address Redacted


Brian Grisham
Address Redacted


Brian Shettles
Address Redacted


Brianna Stice
Address Redacted


Bridge Insurance Brokers Ltd
Cobac House
14-16 Charlotte St
Manchester, M1 4Fl
United Kingdom


Bridget Hardin
Address Redacted


Brigance Theatres
P.O. Box 8889
Greenville, TX 75402


Bright Star Systems
7600 W 27th St
Minneapolis, MN 94520


Bright Star Systems Corporation
7600 W 27th St, Ste 223
Minneapolis, MN 55426


Broadway Center Cinemas
c/o Salt Lake Film Society
111 E Broadway
Salt Lake City, UT 84111


Bruce E Campbell
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 22 of 172




Bryn Mawr Film Inst
Attn Jan Prendergast
P.O. Box 1058
Bryn Mawr, PA 19010-3228


Bryn Mawr Film Inst
Attn Samuel Scott
824 W Lancaster Ave
Bryn Mawr, PA 19010


Btm Solutions
572 Yorkville Rd E
Columbus, MS 39702


Btx Global Logistics
P.O. Box 853
Shelton, CT 06484


Buck Global, LLC
P.O. Box 207640
Dallas, TX 75320-7640


Bud Coley Trucking, Inc
P.O. Box 3068
Tupelo, MS 38803


Buena Vista Theatres
6834 Hollywood Blvd
Los Angeles, CA 90028


Buena Vista Theatres
c/o Disney Cruise Line
Attn Legal Dept
P.O. Box 10299
Lake Buena Vista, FL 32830-1000


Buena Vista Theatres
c/o Disney Cruise Line
Attn Legal Dept
200 Celebration Pl
Celebration, FL 34747
   Case 20-10345-MFW     Doc 32    Filed 02/18/20   Page 23 of 172




Burt Nolan
Address Redacted


Buse Heat   Air
335 Mantachie Creek Rd
Mantachie, MS 38855


Busylad
1818 Mccullough Blvd
Tupelo, MS 38801


C   W Embroidery
P.O. Box 133
385 Hwy 365
Rienzi, MS 38865


C C Machine And Fabrication, LLC
420 E Oxford St
Pontotoc, MS 38863


CA Dept of Tax   Fee Administration
450 N St
Sacramento, CA 95814


Ca Schmidt Leder Ltd Dba Aeristo
2550 N Great SW Pkwy
Grand Prairie, TX 75050


Cadence Bank, NA Alabama
Attn Gaines Livingston
2100 3rd Ave N, Ste 1100
Birmingham, AL 35203


Caleb Vantassel
Address Redacted


California Franchise Tax Board
3321 Power Inn Road, Ste 250
Sacramento, CA 95826-3893
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 24 of 172




Cameron Lee
Address Redacted


Canadian Cinema Services Inc
5357 Haldimand Crescent
Burlington, ON L7L 7E5
Canada


Canadian Picture Pioneers
225 the E Mall, Ste 1762
Toronto, ON M9B 0A9
Canada


Caribbean Cinemas
1512 Fernández Juncos Ave
Santurce, PR 00909


Carla Rhodes
Address Redacted


Carla Shackelford
Address Redacted


Carlos Ortiz
Address Redacted


Carlton Kelley
Address Redacted


Carmen Gamez
Address Redacted


Carnes Enterprises, LLC
P.O. Box 720
Pontotoc, MS 38863


Carnes Frames Inc
P.O. Box 720
Pontotoc, MS 38863
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 25 of 172




Carolina Cinemas LLC
c/o Cinemark Holdings, Inc
Attn Legal Dept
3900 Dallas Pkwy, Ste 500
Plano, TX 75093


Carolyn Perkins
Address Redacted


Carpenter Co
P.O. Box 75252
Charlotte, NC 28275-0252


Carpenter Co
184 Lipford Ave
Verona, MS 38879


Cassandra Foote
Address Redacted


Cassie L Reno
Address Redacted


Catalant
25 Thomson Pl, Fl 3
Boston, MA 02210


Cathy S Wilson
Address Redacted


Cdw Direct
P.O. Box 75723
Chicago, IL 60675


Cec Theatres
1621 Div St
Waite Park, MN 56387


Cecilia Flores
Address Redacted
   Case 20-10345-MFW     Doc 32     Filed 02/18/20   Page 26 of 172




Cedric Buford
Address Redacted


Celebration Cinema
Attn JD Loeks
2121 Celebration Dr Ne
Grand Rapids, MI 49525


Celebrity Theatres
Attn Legal Dept
15365 George O Neal Rd
Baton Rouge, LA 70817


Certech Truck And Trailer Service
237 Brookwood Dr
Pontotoc, MS 38863


Cesar Jimenez Uribe
Address Redacted


Cesar Saenz
Address Redacted


Chactaw Casinos Cinema
c/o Choctaw Nation Gaming Commission
Attn Legal/Licensing
3735 Choctaw Rd
Durant, OK 74701


Chakeres Theatres
Attn Phil Chakeres
P.O. Box 1200
Springfield, OH 45501


Challenger Learning Center
Challenger Learning Ctr of Tallahassee
Tallahassee, FL 32301-1738
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 27 of 172




Chantryco Investments Ltd
59-61 Acropolis Ave, 3rd Fl, Ste 301
Strovolos, Nicosia, CY-01 2012
Cyprus


Charles Alvarado
Address Redacted


Charles Raney
Address Redacted


Charles Shackleford
Address Redacted


Charlie L Wade
Address Redacted


Charlotte Wray
Address Redacted


Charter Communications
P.O. Box 790086
Saint Louis, MO 63179-0086


Chateau 14
3450 E Cir Dr NE
Rochester, MN 55906


Chayanne Santodomingo
Address Redacted


Chefette Restaurants Limited
P.O. Box 155
Bridgetown, Bb11000
Barbados


Cheryl Pelly
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 28 of 172




Chicago Dowel Co, Inc
4700 W Grand Ave
Chicago, IL 60639


Choctaw Casino Resort
4216 S Hwy 69/75
Durant, OK 74701


Chris A Jones
Address Redacted


Chrisco Machinery Inc
P.O. Box 1700
Liberty, NC 27298


Christian Buclon
Address Redacted


Christian Ty Kirk
Address Redacted


Christie Digital Systems
10550 Camden Dr
Cypress, CA 90630


Christopher Adam Peterson
Address Redacted


Christopher Barton
Address Redacted


Christopher Brooks
Address Redacted


Christopher Carwyle
Address Redacted


Christopher Coker
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 29 of 172




Christopher N Clark
Address Redacted


Christopher Newell
Address Redacted


Christopher Peterson
Address Redacted


Christopher Rogers
Address Redacted


Christopher Shafer
Address Redacted


Christopher South
Address Redacted


Christopher Williams
Address Redacted


Christy Robertson
Address Redacted


CIBC Bank USA
Attn David Gozdecki
120 S Lasalle St
Chicago, IL 60603


Cinamon
Kino Technology Ou
Tallin, 10123
Estonia


Cindy Fields
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 30 of 172




Cine Europe Trade Show
Resa Expo Logistics Warehouse
Barcelona, 08004
Spain


Cinegrill
Attn Alisa Starks
P.O. Box 24813
Chicago, IL 60624


Cinelounge
39160 Paseo Padre Pkwy
Fremont, CA 94538


Cinelux
P.O. Box 54100
San Jose, CA 95154


Cinema 1 Plus
Attn Legal Dept
1900 Phoenix Center Dr
Washington, MO 63090


Cinema 21
616 NW 21st Ave
Portland, OR 97209


Cinema 6
9510 US 19
Port Richey, FL 34668


Cinema Café
Attn John Walker
1220 Fordham Dr
Virginia Beach, VA 23464


Cinema Entertainment Corp
1621 W Div St
Waite Park, MN 56387
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 31 of 172




Cinema Management Group
111 S Highland St 338
Memphis, TN 38111


Cinema Management Group
2100 Hughes Rd
Madison, AL 35758


Cinema Solultions, Inc
P.O. Box 591789
San Antonio, TX 78259


Cinemacon
60 Cutter Mill Rd, Ste 413
Great Neck, NY 11021


Cinemanext LLC
Attn Soloviov Maksym
Lagoda Business Centre, Ste 112
Polova St, 21
Kiev, 02000
Ukraine


Cinemark Usa Inc
Attn Marc Wolfe
3900 Dallas Pkwy
Plano, TX 75093-7865


Cinemark Usa, Inc
3900 Dallas Pkwy
Plano, TX 75093


Cinemart Cinemas
6817 5th Ave
Brooklyn, NY 11220


Cinemas Pathe
Paris,
France
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 32 of 172




Cinemascape
Attn Legal
6 Ballydown Rd
Banbridge, Co Down BT32 4JB
Ireland


Cinemawest
P.O. Box 750595
Petaluma, CA 94975


Cinemaworld
940 14th Lane
Vero Beach, FL 32960


Cineplex Entertainment
1303 Yonge St
Toronto, On M4T 2Y9
Canada


Cineplexx
Attn Legal
Siebensterngasse 37
Vienna, Vienna 1070
Austria


Cinepolis
14951 N Dallas Pkwy
Dallas, TX 75254


Cinesa-Ciainiciativas Y Espectaculos, Sa
Cinesa-Cia Iniciativas Y Espectaculos SA
Barcelona, 08016
Spain


Cinetopia
c/o AMC Theatres
Attn Legal Dept
11500 Ash St
Leawood, KS 66211
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 33 of 172




Circle Bolt    Nut
158 Pringle St
Kingston, PA 18704-2763


Circuit Clerk, Union County
P.O. Box 298
New Albany, MS 38652


Ciresi   Morek
6909 E Royalton Rd, Ste 101
Brecksville, OH 44141


City Cinemas Ltd
Attn Linda Dagge
29 Lower Georges St
Dunbar Laoghaire, Dublin
Ireland


City Light Cinemas
1930 Hwy 101
Florence, OR 97439


City Of Pontotoc
116 N Main St
Pontotoc, MS 38863


CJ CGV
Attn Legal
621 S Western Ave
Los Angeles, CA 90005


Clara A Wilbanks
Address Redacted


Clark Theatres
Attn Legal
101 Court Sq, O Neal Bldg
Andalusia, AL 36420
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 34 of 172




Clarkslegal Llp
Thames Valley Office 5th Fl
Thames Tower, Station Rd
Reading, RG1 1LX
United Kingdom


Clarkslegal LLP
Thames Valley Office
5th Floor, Thames Tower
Station Rd
Reading RG1 1LX
United Kingdom


Classic Cinemas
Attn Chris Johnson
5021 Highland Ave
Downers Grove, IL 60515


Claudia Cruz
Address Redacted


Clearlake Cinema
3380 Washington
Clearlake, CA 95422


Clemence Rawas Ep Voisin
10 Rue Galilee
Paris, 77420
France


Cleveland Cinemas
2163 Lee Rd 107
Cleveland Heights, OH 44118


Cleveland Properties
1879 N Coley Rd
Tupelo, MS 38801


Cliftonlarsonallen Llp
P.O. Box 776376
Chicago, IL 60677-6376
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 35 of 172




Cline Tours, Inc Oxford
P.O. Box 1498
Ridgeland, MS 39158


Clover Cinemas
121 E 1st St
Cloverdale, CA 95425


Clovis Mcdonald
Address Redacted


Cmx Cinemas
2000 B Sbridge Pkwy, Ste 100
Birmingham, AL 35244


Cndoer Electrical Co, LLC
148 Drive 1756
Tulepo, MS 38804


Coast Cinemas
135 S Franklin St
Ft Bragg, CA 95437


Cobb Theatres
Attn Legal
2000B SouthBridge Pkwy, Ste 100
Birmingham, AL 35209


Cocoaplex Cinemas
150 Cocoa Ave
Hershey, PA 17033


Cody Mcgregor
Address Redacted


Cody N Pafford
Address Redacted


Colby Cowsert
Address Redacted
   Case 20-10345-MFW        Doc 32   Filed 02/18/20   Page 36 of 172




Coley Logistics, Inc
P.O. Box 3068
Tupelo, MS 38803


Colorado Department of Revenue
P.O. Box 17087
Denver, CO 802117-0087


Colorado Secretary of State
1700 Broadway, Ste 200
Denver, CO 80290


Columbus Gray
Address Redacted


Columbus Rubber    Gasket
P.O. Box 2206
Columbus, MS 39704


Coming Attractions Theatres
Attn Legal Dept
2200 Ashland St
Ashland, OR 97520


Coming Attractions Theatres
Attn Legal Dept
1644 Ashland St
Ashland, OR 97520


Commonwealth of Virginia
c/o Office of the Attorney General
Attn DCSE-Bankruptcy Unit
2001 Maywill St, Ste 200
Richmond, VA 23230


Companies House
Crown Way
Cardiff, CF14 3UZ
United Kingdom
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 37 of 172




Compressors   Tools, Inc
P.O. Box 2296
Tupelo, MS 38803


Comptroller of Maryland
60 W St, Ste 102
Annapolis, MD 21401


Comptroller Of Maryland
Revenue Admin Div
110 Carroll St
Annapolis, MD 21411-0001


Concord Veranda Cinema LLC
c/o CenterCal Properties, LLC
Attn Legal Dept
1600 E Franklin Ave
El Segundo, CA 90245


Connecticut Dept of Revenue Services
450 Columbus Blvd, Ste 1
Hartford, CT 06103


Connecticut Secretary of State
Office of the Secretary of State
Commercial Recording Div, 30 Trinity St
Hartford, CT 06106


Connie L Elliott
Address Redacted


Connie Parker
Address Redacted


Connie Smithey
Address Redacted


Constance M Crayton
Address Redacted
   Case 20-10345-MFW      Doc 32    Filed 02/18/20   Page 38 of 172




Cordarius R Bell
Address Redacted


Cornerstone Systems Inc
P.O. Box 842834
Boston, MA 02284


Cory D Shook
Address Redacted


Cosmic Cinemas
160 Fairview Ave
Hudson, NY 12534


Cowans Group
c/o Cowans Direct Ltd
Unit 5 Abbey Mead Industrial Park
Brooker Rd
Waltham Abbey, Essex EN9 1HU
United Kingdom


Cr Onsrud, Inc
120 Technology Dr
Troutman, NC 28166


Create Foundation, Inc
P.O. Box 1053
Tupelo, MS 38802


Crepim
Crepim Parc De La Porte Nord
Rue Christophe Colomb
Bruay Labuissiere, 62700
France


Crestline Denali Capital, LP
Attn Mark Nelson
2001 Spring Rd, Ste 220
Oak Brook, IL 60523
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 39 of 172




Crispher Velasquez
Address Redacted


Crow Canyon Systems
565 Lori Dr 71
Benicia, CA 94510


Crown Pointe Theatre
2908 Dolphin Dr
Elizabethtown, KY 42701


Crystal   Company
32 Old Slip
New York, NY 10005


Crystal Box Office Theater
Attn Mark Lane
114 S Main St
Crystal, MI 48818


Crystal Garris Dodds
Address Redacted


Crystal Rodriguez
Address Redacted


CSI Construction Company
540 Elkton Dr, Ste 202
Colorado Springs, CO 80907


Csi Spa
Viale Lombaria 20
Bollate, MI 20021
Italy


Ct Corporation
P.O. Box 4349
Carol Stream, IL 60197
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 40 of 172




CTI 3D Giant Imax Theater
Attn Tony Hardy
3050 Central Ave
Memphis, TN 38111


Cullumber Engineering And Design
6930 Destiny Dr, Ste 300
Rocklin, CA 95677


Culp, Inc
P.O. Box 751007
Charlotte, NC 28275


Custom Glass/Tupelo Door     Specialty Inc
202 Air Park Rd
Tulepo, MS 38801


Custom Glass/Tupelo Door     Specialty Inc
P.O. Box 2765
Tupelo, MS 38803


Custom Glass/Tupelo Door     Specialty Inc
P.O. Box 2765
Tulepo, MS 38803


Custom Plastics, Inc
P.O. Box 8701
Carol Stream, IL 60197


Cw Laclede, LLC
393 N Euclid, 3rd Fl
St Louis, MO 63108


Cynthia Jackson
Address Redacted


Cynthia Mcclellan
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 41 of 172




Danbarry Cinemas
Attn Dan Hellbrunn
8050 Hosbrook Rd, Ste 203
Cincinnati, OH 45236


Daniel Amaya Espinosa
Address Redacted


Daniel Cuevas
Address Redacted


Daniel Gonzalez
Address Redacted


Daniel Lyons
Address Redacted


Daniel Mcgloflin
Address Redacted


Daniel W Dickhans
Address Redacted


Darrel Cheairs
Address Redacted


Darrell S Tire Service, Inc
P.O. Box 700
Saltillo, MS 38866


Darren Byles
Address Redacted


Dauaren C Vazquez
Address Redacted


David L Carwyle
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 42 of 172




David A. Wilbanks
Address Redacted


David George
Address Redacted


David L Holland
Address Redacted


David Lessel
Address Redacted


David Minor Theater
Attn Ryan Therrell
180 E 5th Ave
Eugene, OR 97401


David S Harper
Address Redacted


David Susek
Address Redacted


Davie
9200 W State Rd 84
Davie, FL 33324


Davis Polk
Address Redacted


Dawn M Cottrell
Address Redacted


Dean Lumpkin
Address Redacted


Deandrea A. Polk
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 43 of 172




Deborah W Burleson
Address Redacted


Debra Beavers
Address Redacted


Debra Miller
Address Redacted


Dees Oil Company
P.O. Box 98
Ripley, MS 38663


Delaware Division of Revenue
Divison of Revenue
820 N French St
Wilmington, DE 19801


Delaware Secretary of State
Division of Corps
Franchise Tax
P.O. Box 898
Dover, DE 19903


Delaware State Treasury
820 Silver Lake Blvd, Ste 100
Dover, DE 19904


Dell Business Credit Pmt Processing Ctr
P.O. Box 5275
Carol Stream, IL 60197


Dellanira Rodriguez
Address Redacted


Deloitte Tax Llp
P.O. Box 844736
Dallas, TX 75284
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 44 of 172




Delta Materials Handling
1984 Mccullough Blvd
Tupelo, MS 38801


Deluxe Corporation
Attn Legal Dept
3680 Victoria St N
Shoreview, MN 55126


Demario Prather
Address Redacted


Demetris Hodges
Address Redacted


Denetrea Gates
Address Redacted


Denise Mason
Address Redacted


Denise Sansing
Address Redacted


Dennis D Willard
Address Redacted


Dennison Pace
Address Redacted


Derica Jones
Address Redacted


Derrick Ivy
Address Redacted


Deshawn J Hunt
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 45 of 172




Destiny Theatres
355 W Theater Ln
Hermiston, OR 97838


Devonte L Bradley
Address Redacted


Dexter S Preston
Address Redacted


Dhl Express Usa Inc
16592 Collections Center Dr
Chicago, IL 60693


DHL Global Forwarding
19120 Kenswick Dr
Humble, TX 77338


Dhl Global Forwarding
c/o Deutsche Post AG
Attn Legal
Charles-de-Gaulle-Straße 20
53113 Bonn
Germany


Diamond A Foote
Address Redacted


Diana Weeden
Address Redacted


Diane Coffman
Address Redacted


Digital Cinema Solutions Events Ltd
Attn Legal
19-21 Chapel St
Marlow, SL7 3HN
United Kingdom
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 46 of 172




Dimensional Innovations
3421 Merriam Lane
Overland Park, KS 66203


Dipson Theatres, Inc
Attn Mike Clement
388 Evans St
Williamsville, NY 14221-5626


District of Columbia Office of Tax     Rev
1101 4th St, SW, Ste 270
West Washington, DC 20024


Diverse Staffing
7135 Waldemar Dr
Indianapolis, IN 46268


Diverse Staffing Services
6325 Digital Way, Ste 100
Indianapolis, IN 46278


Dolby Laboratories
1275 Market St
San Francisco, CA 94103


Don E. Golden
Address Redacted


Donna Murry
Address Redacted


Donnell Shorter
Address Redacted


Donnette J Mcgill
Address Redacted


Dontarien J. Glaspie
Address Redacted
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 47 of 172




Dor - Alabama
Attn Bankruptcy
50 N Ripley St
Montgomery, AL 36104


Dor - Arizona
Attn Corporate Bankruptcy
P.O. Box 29079
Phoenix, AZ 85038


Dor - Arkansas
P.O. Box 919
Little Rock, AR 72203


Dor - California
Franchise Tax Board
Attn Bankruptcy Unit
P.O. Box 942857
Sacramento, CA 94257-0500


Dor - Connecticut
Attn Bankruptcy Unit
P.O. Box 2976
Hartford, CT 06104-2976


Dor - Delaware
P.O. Box 5509
Binghamton, NY 13902-5509


Dor - Florida
5050 W Tennessee St
MS 3-2000
Tallahassee, FL 32399-0112


Dor - Georgia
Attn Compliance Div, ARCS-Bankruptcy
1800 Century Blvd NE, Ste 9100
Atlanta, GA 30345-3202
   Case 20-10345-MFW         Doc 32   Filed 02/18/20   Page 48 of 172




Dor - Hawaii
Attn Compliance
P.O. Box 259
Honolulu, HI 96809-0259


Dor - Illinois
Attn Bankruptcy Unit
P.O. Box 19037
Springfield, IL 62794-9037


Dor - Indiana
Attn Corporate Bankruptcy
P.O. Box 7206
Indianapolis, IN 46207-7206


Dor - Kansas
Attn Revenue Recovery
P.O. Box 12005
Topeka, KS 66601-2005


Dor -   Louisiana
Attn    Bankruptcy Section
617 N   3rd St
Baton   Rouge, LA 70802


Dor - Maine
Attn Compliance Div
P.O. Box 1060
Augusta, ME 04332-1060


Dor - Massachusetts
Attn Bankruptcy Unit
P.O. Box 9564
Boston, MA 02114-9564


Dor - Minnesota
Attn Collection Div
P.O. Box 64564
St Paul, MN 55164-0564
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 49 of 172




Dor - Mississippi
Attn Bankruptcy Section
P.O. Box 22808
Jackson, MS 39225-2808


Dor - Missouri
Attn Bankruptcy Unit
P.O. Box 475
Jefferson City, MO 65105


Dorothy August
Address Redacted


Dorothy Lineberry
Address Redacted


Douglas Knox
Address Redacted


Doyle Harris
Address Redacted


Duopt Bentonville, LLC
P.O. Box 21534
Winston-Salem, NC 27120-1534


E Fire, Inc
2075 Mccullough Blvd
Tupelo, MS 38801


E Valtierra Casillas
Address Redacted


East Perry Lumber Co
P.O. Box 105
Frohna, MO 63748
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 50 of 172




Ebonylife
5 Industrial Ave
Ilupeju, Lagos
Nigeria


Eclipse Theatres
Attn Legal
814 S 3rd St
Las Vegas, NV 89101


Ed Padilla Velazquez
Address Redacted


EDC
1660 Huguenot Rd
Midlothian, VA 23113


Eddie E Jones
Address Redacted


Eddie Powell
Address Redacted


Edge 5
The Edge 5 Theatre
Belleville, IL 62220-2415


Edna G Jones
Address Redacted


Eduardo Muno Lobato
Address Redacted


Edward O Powell
Address Redacted


Edward Powell
2620 Northplace Dr
Tupelo, MS 38804
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 51 of 172




Edward R Aguero
Address Redacted


Edwin F Burgos
Address Redacted


Edwin A. Keller
Address Redacted


Efrain Gonza Torres
Address Redacted


Ehs
P.O. Box 2545
Madison, MS 39130-2545


Elbert Donnell Ellis
Address Redacted


Eldridge Berry, II
Address Redacted


Element Materials Technology
Unit E, S Orbital Trading Park
Hedon Rd, Hull
East Yorkshire, HU9 1NJ
United Kingdom


Element Materials Technology Warwick Ltd
Unit E, S Orbital Trading Park
Hedon Rd, Hull
East Yorkshire, HU9 1NJ
United Kingdom


Elesa Usa Corp
1930 Case Pkwy N
Twinsburg, OH 44087


Elias Rodriguez
Address Redacted
   Case 20-10345-MFW    Doc 32    Filed 02/18/20   Page 52 of 172




Elizabeth Balla
Address Redacted


Elkins Theatre Company
Attn Nicholas Kostakos
1513 Harrison Ave, Ste A1
Elkins, WV 26241


Ellington Management Group, LLC
53 Forest Ave
Old Greenwich, CT 06870


Elmore Stone   Caffey
5616 Kingston Pike
Knoxville, TN 37919


Elmore, Stone and Caffey, PLLC
5616 Kingston Pike, Ste 301
Knoxville, TN 37919


Elyse Blatz
Address Redacted


Emagine
3221 W Big Beaver Rd, Ste 301
Troy, MI 48084


Emmanuel Houston
Address Redacted


Empire Cinemas
3125 John F Kennedy Blvd W
North Bergen, NJ 07047


Empire Cinemas Uk
Attn Legal Dept
63-65 Haymarket
London, SW1Y4RL
United Kingdom
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 53 of 172




Empire Theatres
1620 Rte 22
Brewster, NY 10509


Encarnacion Mejia
Address Redacted


Encore Theatre Partners, LLC
30170 Grand River Ave
Farmington Hills, MI 48336


End Allergies Together, Inc
P.O. Box 786
Fairfield, CT 06824


Entertainment Cinemas
Attn Bill Hanney
7 Central St
South Eon, MA 02375


Entertainment Marketing, Inc
N64 W24801 Main St, Ste 104
Sussex, WI 53089


Entertainment Properties Group
Attn Legal Dept
12400 Coit Rd, Ste 800
Dallax, TX 75251


Envision Entertainment
3200 Bristol St
Costa Mesa, CA 92626


Eomac
91 Silverbriar Sunderland Ente
Sunderland, SR5 2TQ
United Kingdom


Ephrata Main
124 E Main St
Ephrata, PA 17522
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 54 of 172




Epic Theatres
Attn Weegee Demarsh
1798 Woodland Blvd
Deland, FL 32720


Equipment Inc
P.O. Box 1987
Jackson, MS 39215


Eric Hayman
Address Redacted


Eric Hurst
Address Redacted


Erica Nieto
Address Redacted


Erik S Gonzalez
Address Redacted


Ernesto Gonzalez
Address Redacted


Ernesto Reveles
Address Redacted


Essex Theatres
18 N Bowl Lane
Plattsville, NY 12901


Essex Upholstery Limited
7 Coopers Way
Temple Farm Bus Pk, Southend-On-Sea
Essex, SS2 5TE
United Kingdom


Ethan Simons 2015 Irrevocable Trust
4519 Whitechapel Ln
Belden, MS 38826
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 55 of 172




Evolucion Diurna
Address Redacted


Exova
Holmesfield Rd
Warrington, WA1 2DS
United Kingdom


Experlogix Inc
P.O. Box 398280
San Francisco, CA 94139


Fabian A. Solis
Address Redacted


Factoryfix, Inc
P.O. Box 734376
Chicago, IL 60673-4376


Fairchild Cinemas
Attn Kevin Fairchild/Legal
233 N Block St
Moses Lake, WA 98837


Faiz Kassar
Address Redacted


Family Clinic Of New Albany
474 W Bankhead St
New Albany, MS 38652


Far Away Entertainment
Attn Jeff Brien
403 Madison Ave
Bainbridge Island, WA 98110


Far Logistics
Leestone Rd
Sharston Industrial Estate, Sharston
Manchester, M22 4RB
United Kingdom
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 56 of 172




Fastenal
P.O. Box 1286
Winona, MN 55987


Fastenal Company
P.O. Box 1286
Winona, MN 55987-1286


Fastening Solutions, Inc
P.O. Box 161842
Atlanta, GA 30321


Fat Cats
1129 S Oakland
Mesa, AZ 85206


Feather River
2690 Feather River Blvd
Oroville, CA 95965


Fed Ex Freight
Dept La P.O. Box 21415
Pasadena, CA 91185-1415


Fedex Express
P.O. Box 660481
Dallas, TX 75266-0481


Feilitech US LLC
1279 County Rd 681
Saltillo, MS 38866


Feilitech Us, LLC
P.O. Box 1219
Tupelo, MS 38802


Felom Jones
Address Redacted
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 57 of 172




Fiber Pad Inc
P.O. Box 690660
Tulsa, OK 74169-0660


Fibrix, LLC
P.O. Box 743879
Atlanta, GA 30374


Fidel Martinez
Address Redacted


Film Expo Group, LLC
311 W 43rd St, Ste 301
New York, NY 10036


Film Frog Marketing - The Bellevue
Attn Brandon Jones
4137 White Porch Rd
Plano, TX 75024


Film Streams
1340 Mike Fahey St
Omaha, NE 68102


Finger Lakes Gaming
Attn Michael Villante
5857 NY 96
Farmington, NY 14425


Finnkino Oy
Pl 88146
Finland


Fira International Limited
Attn Legal
Maxwell Rd, Stevenage
Hertfordshire, SG1 2EW
United Kingdom
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 58 of 172




Fire Guard
P.O. Box 2952
Tupelo, MS 38803


Firehouse Theatre
11171 NE State Hwy 104
Kingston, WA 98346


Fireline
P.O. Box 3251
Tupelo, MS 38802


Fireline
P.O. Box 3251
Tupelo, MS 38803


Five Arrows Managers NA
Attn Etton Soriano
633 W 5th St, Ste 6700
Los Angeles, CA 90071


Five Star Cinemas
570 Market St
Chanhassen, MN 55317


Flagship Premium Cinemas
55 Cambridge Pkwy, Ste 200
Cambridge, MA 02142


Fleegle Cinemas
1910 Minno Dr
Johnstown, PA 15905


Flora O Stricklen
Address Redacted


Florida Department of Revenue
5050 W Tennessee St
Tallahassee, FL 32399-0100
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 59 of 172




Floyd Garrett
Address Redacted


Fmp Global
17 Ensign House
Admirals Way Canary Wharf
London, E14 9XQ
United Kingdom


Formpipe Lasernet A/S
Lautrupvang 1
Ballerup, DK-2750
Denmark


Forum Cinemas
Hobujaama 5
Tallinn, 10151
Estonia


Fox Theater Maintenance
P.O. Box 139
East Lansing, MI 48823


Fox Theater Maintenance - East
P.O. Box 139
East Lansing, MI 48826


Fox Theatres
800 Berkshire Blvd
Wyomissing, PA 19610


Fr Hernandez Chaires
Address Redacted


Francisco Fuentes
Address Redacted


Francisco J Hernandez Chaires
Address Redacted
   Case 20-10345-MFW    Doc 32    Filed 02/18/20   Page 60 of 172




Frank Russo
Address Redacted


Frederick L. Berry
Address Redacted


Frederico Tamez, Jr.
Address Redacted


Fredrick Berry
Address Redacted


Freeman
Attn Legal
P.O. Box 660613
Dallas, TX 75266-0613


Freightwise, LLC
216 Centerview Dr, Ste 340
Brentwood, TN 37027-3226


Gabbit, LLC
P.O. Box 11251
Clayton, MO 63105


Gaco Sourcing
Attn Legal
2254 Cole St, Ste I
Birmingham, MI 48009


Galaxy Theatres, LLC
15060 Ventura Blvd, Ste 350
Sherman Oaks, CA 91403


Gallagher Benefit Services, Inc
2850 W Golf Rd, 5th Fl
Rolling Meadows, IL 60008
   Case 20-10345-MFW    Doc 32      Filed 02/18/20   Page 61 of 172




Galway Multiplex Ltd
Astor House
Dublin,
Ireland


Gara M Tanner
Address Redacted


Garrett Leather
Attn Legal
75 Boxwood Ln
Buffalo, NY 14227


Garrison Investment Group, LP
Attn Allison Adornato
1290 Ave of the Americas, Ste 914
New York, NY 10014


Gary R Smith
Address Redacted


Gary A Gray
Address Redacted


Gary Beckwith
Address Redacted


Gary Mcdonald
Address Redacted


Gary S Peacock
Address Redacted


Gateway Film Center
Attn Chris Hamel
1550 N High St
Columbus, OH 43201
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 62 of 172




Gen Pac, Inc
334 Whitaker Dr
Tupelo, MS 38804


Gen Pac, Inc
P.O. Box 3842
Jackson, TN 38303


Genaro Gervacio
Address Redacted


George C Feathers
Address Redacted


Georgia Department of Revenue
1800 Century Blvd
Atlanta, GA 30345


Georgia Theatre Company
Attn Jeff Mobley
50 Cinema Ln
St Simons Island, GA 31522


Georgianna Rhea
Address Redacted


Gf Hardwood
9880 Clay County Hwy
Moss, TN 38575


Gilberto Aguirre, Jr.
Address Redacted


Gilberto Chavez
Address Redacted


Gill Johnson
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 63 of 172




Glen A Mckissack
Address Redacted


Glenda Wilbanks
Address Redacted


Global Fitouts
1 Pierce St
Macclesfield
Cheshire, SK11 6ER
United Kingdom


Global Link Language Services, Inc
71 Commercial St, 218
Boston, MA 02109


Gloria Hobson
Address Redacted


Gloria S Frazier
Address Redacted


Gold Coast Theatres
Attn David Sullivan
4912 Del Ray Ave
Bethesda, MD 20814


Golden Fab   Finish
316 Center Ridge Dr
Pontotoc, MS 38863


Golden Star Theaters
2080 W State St, Office Ste14
New Castle, PA 16101


Golden Ticket
Attn Legal
350 E Disk Dr
Rapid City, SD 57701
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 64 of 172




Goldman Sachs
200 West St
New York, NY 10282


Goldman Sachs Bank Usa
200 West St
New York, NY 10282


Gondolier Properties LLC
1435 E Venice Ave
Venice, FL 34292


Grainger
P.O. Box 419267
Kansas City, MO 64141


Gramophone, Ltd
4 W Aylesbury Rd
Timonium, MD 21093


Grand Meridian Cinemas
504 E Mountain View
Ellensburg, WA 98926


Grant Thornton Llp
P.O. Box 532019
Atlanta, GA 30353-2019


Gray Sand   Gravel, LLC
1493 State Rd 355
Etta, MS 38627


Great Minds Event Management, LLC
P.O. Box 4454649
Dubai,
United Arab Emirates


Great Southern Industries, Inc
1320 Boling St
Jackson, MS 39209
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 65 of 172




Great Southern Industries, Inc
P.O. Box 11407
Dept 5969
Birmingham, AL 35246-5969


Greater Horizons
1055 Broadway, Ste 130
Kansas City, MO 64105


Greater Huntington Theatre Corp
Attn Derek Hyman
P.O. Box 1957
Huntington, WV 25720


Gregory Chandler
Address Redacted


Gregory Faulkner
Address Redacted


Gregory L. Thrasher
Address Redacted


Grisham Wholesale
450 Carter Ave
New Albany, MS 38652


Guardian
Attn Legal Dept
61 Broadway
New York, NY 10006


Guggenheim Partners Investment
330 Madison Ave
New York, NY 10017


Gulf Guaranty Life Insurance Co
P.O. Box 14977
Jackson, MS 39239
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 66 of 172




Gulf Guaranty Life Insurance Company
P.O. Box 14977
Jackson, MS 39236


Gum Tree Fabrics
P.O. Box 7278
Tupelo, MS 38802


Gwenda F Mcphearson
Address Redacted


H   M Theatres
Westgate Plaza Office, Ste 14
New Castle, PA 16101-1249


H.I.G. Whitehorse Capital, LLC
200 Crescent Ct, Se 1414
Dallas, TX 75201


Hagerstown
20145 Leitersburg Pike
Hagerstown, MD 21742


Haining Imagine Trading Co
1301-1304 No 367 Haichang S Rd
Haining City, 314400
China


Hall S A/C And Electrical
1026 Country Rd 365
New Albany, MS 35652


Handy Kenlin Group
29 E Hintz Rd
Wheeling, IL 60090


Hanes Industries Inc
P.O. Box 60984
Charlotte, NC 28260
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 67 of 172




Hannah Cash
Address Redacted


Harkins Theatres
Attn Colin Taira
7511 E Mcdonald Dr
Scottsdale, AZ 85250


Harris-Leech   Scruggs, Pllc
P.O. Box 71
Tupelo, MS 38802


Hart B Jumper
Address Redacted


Hascats Inc
P.O. Box 417
Canton, MS 39046


Hawaii Department of Taxation
PO. Box 259
Honolulu, HI 96809-0259


Hawkeye Industries, Inc
P.O. Box 1277
1126 N Eason Blvd
Tupelo, MS 38802


Haystack Needle, LLC
2280 8th Ave, Ste 10B
New York, NY 10027


Heather Harris
Address Redacted


Heather Vance
Address Redacted
   Case 20-10345-MFW       Doc 32     Filed 02/18/20   Page 68 of 172




Henson Distributing Corporation
420 N Glenfield Rd
New Albany, MS 38652


Herrick, Feinstein Llp
Two Park Ave
New York, NY 10016


HI State Dept of Commerce   Consumer Aff
Business Registration Division
P.O. Box 40
Honolulu, HI 96810


HIG Capital
1450 Brickell Ave, 31st Fl
Miami, FL 33131


Hig Capital Management, LLC
1450 Brickell Ave
Miami, FL 33131


Hig Consulting
4637 N 24th St
Phoenix, AZ 85016


Highline Investments     Cloud Nine
4135 W Maple Rd
Bloomfield, MI 48301


Highrock Group
Attn Greg Mills
11 Public Square, Ste 300
Hagerstown, MD 21740


Hitouch Business Services, LLC
Dba Htbscredit
P.O. Box 930257
Atlanta, GA 31193-0257
   Case 20-10345-MFW      Doc 32    Filed 02/18/20   Page 69 of 172




Hodges Appraisal   Realty Company
P.O. Box 936
New Albany, MS 38652


Hoerner Boxes, Inc
P.O. Box 2382
Tupelo, MS 38803-2382


Hola Salgado Pizarro
Address Redacted


Holiday Cinemas
Attn Kevin Laflamme
14970 N Colony Rd
Wallingford, CT 06492


Holly Cook
Address Redacted


Holly Robinson
Address Redacted


Hometown Cinemas
Attn Randy Hester
301 Tanger Dr, Ste 206
Terrell, TX 75160


Hometown Cinemas
Attn Legal
120 MLK Industrial Blvd
Lockhart, TX 78644


Horace Tipler
Address Redacted


Horizon Cinemas
Attn Ira Miller
7660 Belair Rd
Baltimore, MD 21236
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 70 of 172




Houston Scale And Electrical
148 County Rd 208
Houston, MS 38851


Howard Hunt
Address Redacted


Howell Service Corp
1430 N Harvey Mitchell Pkwy
Bryan, TX 77803


HPV Theatre
32 Highland Park Village
Dallas, TX 75205


Hs Ltd
2058 W Chicago Ave
Chicago, IL 60622


Hsm
P.O. Box 603319
Charlotte, NC 28260


Hutchinson    Greenberg Pc
P.O. Box 1778
Verona, MS 38879


Ian Kiet Tanaka
Address Redacted


Ian Tanaka
Address Redacted


Icn Enterprises LLC
Attn Julien Patterson
10009 Magnolia Bend
Bonita Springs, FL 34135
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 71 of 172




Icon Cinema
13120 Central Ave Seast
Roswell, NM 87123


Idealease/Summit
P.O. Box 207006
Dallas, TX 75320


Igus
257 Ferris Ave
Rumford, RI 02916


Ikonix Usa, LLC
28105 Keith Dr
Lake Forest, IL 60045


Iliana Gamez Romero
Address Redacted


Illinois Department of Revenue
101 W Jefferson St
Springfield, IL 62702


Imax
12582 Millennium Dr
Los Angeles, CA 90094


Imc Cinemas
29 Lower St
Dun Laoghaire
Dublin
Ireland


Independent Furniture Supply
3609 W Jackson St
Tupelo, MS 38803


Independent Furniture Supply Co
3609 W Jackson St
Tupelo, MS 38801
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 72 of 172




Indiana Department of Revenue
P.O. Box 7206
Indianapolis, IN 46207-7206


Indiana Secretary of State
Business Services Division
302 W Washington St, Rm E018
Indianapolis, IN 46204


In-House Samples
101 Industrial
New Albany, MS 38652


Innovative Operational Solutions, Inc
12038 E Mercer Lane
Scottsdale, AZ 85259


Inscriptu
4201 University Ave
San Diego, CA 92105


Installation Source
1511 Artisan Ct
Breinigsville, PA 18031


Installation Source, Inc
710 E Main St
Lexington, KY 40502


Integrity Entertainment Systems
3010 Troy Schenectady Rd
Niskayuna, NY 12309


Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346


International Cinema Technology Assn
311 W 43 St, Ste 301
New York, NY 10036
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 73 of 172




International Equipment Components, Inc
2201 E Willow St, Bldg D-104
Signal Hill, CA 90755


International Paper
P.O. Box 676565
Dallas, TX 75267


Intertek Testing Services
P.O. Box 405176
Atlanta, GA 30384


Iowa Department of Revenue
1305 E Walnut
Des Moines, IA 50319


Ipic
Attn Darryl Leversuch
433 Plaza Real, Ste 335
Boca Raton, FL 33432


Ips Packaging
P.O. Box 2009
Fountain Inn, SC 29644


Irving Music Factory
Attn Legal Dept
300 W Las Colinas Blvd
Irving, TX 75039


Isaac Judon
Address Redacted


J B Services, Inc
P.O. Box 2481
Tupelo, MS 38803


Jack W Dilworth
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 74 of 172




Jack Byrd
Address Redacted


Jackie Aldridge
Address Redacted


Jackie Mayo
Address Redacted


Jacklin Carnathan
Address Redacted


Jacob Hall
Address Redacted


Jacqueline M Berry
Address Redacted


Jaleen Rasha Owens
Address Redacted


Jaleesa Davis
Address Redacted


James E Wilson
Address Redacted


James K Cook
Address Redacted


James L Williamson
Address Redacted


James N Merritt
Address Redacted


James R Cornelius
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 75 of 172




James T Lansdell
Address Redacted


James T West
Address Redacted


James Bryan Hill
Address Redacted


James D Cook, Jr.
Address Redacted


James E Aston
Address Redacted


James Holliday
Address Redacted


James L Henson Distributing
420 N Glenfield Rd
New Albany, MS 38652


James Martin
Address Redacted


James Prather
Address Redacted


James W Greene Jr
Address Redacted


James Whitworth
Address Redacted


James Williams
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 76 of 172




Jamie Perkins
Address Redacted


Jamie Perkins, Jr.
Address Redacted


Jan-Pro Of Ms
224 Starlyn Ave
New Albany, MS 38652


Jarvis Faulkner
Address Redacted


Jason Bailey
Address Redacted


Jason Richardson
Address Redacted


Javier Ruedas
Address Redacted


Jeff N Little
Address Redacted


Jeff Walker
Address Redacted


Jeffery L Bitner
Address Redacted


Jeffery L Taylor
Address Redacted


Jeffrey T Bowen
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 77 of 172




Jennifer L Feathers
Address Redacted


Jennifer L Kiddy
Address Redacted


Jennifer R Courtney
Address Redacted


Jennifer Killough
Address Redacted


Jennifer L Carter
Address Redacted


Jennifer L Ortega
Address Redacted


Jennifer Lindsey
Address Redacted


Jennifer Speck
Address Redacted


Jennifer Willey
Address Redacted


Jeramie M Faulkner
Address Redacted


Jeremy W Thompson
Address Redacted


Jeremy C Smith
Address Redacted


Jeremy Honor
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 78 of 172




Jeremy Lewis Home Theatre
103 Robinhood Rd
Lexington, NC 27972


Jerry W Edwards
Address Redacted


Jerry Gates
Address Redacted


Jerry Reed
Address Redacted


Jerry W Houser
Address Redacted


Jesco, Inc
P.O. Box 138
Tupelo, MS 38802


Jesse Mccammon
Address Redacted


Jessica A Bauer
Address Redacted


Jessie Duane Esters
Address Redacted


Jessie Echols
Address Redacted


Jessie Siddell
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 79 of 172




Jiaxing Shangpin Metal Co, Ltd
1297 Xinsheng Rd
Yuxin Town, Nanhu District
Jiaxing, 314009
China


Jimmria Arterberry
Address Redacted


Jimmy D Mccullough
Address Redacted


Jimmy D Skelton
Address Redacted


Jimmy K Gresham
Address Redacted


Jimmy Erby
Address Redacted


Jimmy Holley
Address Redacted


Jimmy Holloway
Address Redacted


Jimmy Reynolds
Address Redacted


Jimmy W Burk
Address Redacted


JLL
Attn Legal
200 E Randolph Dr, Fl 43-48
Chicago, IL 60601
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 80 of 172




JLL Mena
Tawuniya Towers
Riyadh 11414
Saudi Arabia


JLL Uk
Attn Legal
30 Warwick St
London, W1B 5NH
United Kingdom


Jm Search, Inc
1045 1st Ave, Ste 110
Prussia, PA 19406


Jo A Gullick
Address Redacted


Joan Lewellen
Address Redacted


Joan Vila Reyes
Address Redacted


Joauna Evans
Address Redacted


Jobplex, Inc
121 N Jefferson St
Chicago, IL 60661


Joe D Ball
Address Redacted


Joe Knox Jr
Address Redacted


Joel Gray
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 81 of 172




Joel Salinas
Address Redacted


John A Davis
Address Redacted


John W Alexander
Address Redacted


John A Walker
Address Redacted


John D Molina
Address Redacted


John Drake
Address Redacted


John Fennell
209 Timber Lane
Oxford, MS 38655


John H. Gullick
Address Redacted


John H. Wigington
Address Redacted


John Hester
Address Redacted


John L. Pinson
Address Redacted


John R Harmon
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 82 of 172




John Tyler Medlin
Address Redacted


Johnnie Foster
Address Redacted


Johnnie Frost
Address Redacted


Johnny Anderson
Address Redacted


Johnny Shaw, Jr
Address Redacted


Johnson S Wrecker Service, LLC
255 Turnpike Rd
Pontotoc, MS 38863


Jonathan Nix
Address Redacted


Jones Lang Lasalle
Address Redacted


Jorge E Gomez
Address Redacted


Jorge Morales
Address Redacted


Jose A Guzman
Address Redacted


Jose C Bocanegra
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 83 of 172




Jose L Perez
Address Redacted


Jose V Velez Pietri
Address Redacted


Jose Alberto Castro
Address Redacted


Jose Cordova Rios
Address Redacted


Jose Dominguez
Address Redacted


Jose Franco Espada
Address Redacted


Jose Gutierrez
Address Redacted


Jose Juarez Ramirez
Address Redacted


Jose Luis Berrocal
Address Redacted


Joseph A Davis
Address Redacted


Joseph Brown
Address Redacted


Joseph Godwin
Address Redacted


Joseph Newton
Address Redacted
   Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 84 of 172




Joseph Scott Clayton
Address Redacted


Josh Hailey
Address Redacted


Joshua Tallant
Address Redacted


Jt Ray Company
P.O. Box 7277
Tupelo, MS 38804


Juan A Gonzalez
Address Redacted


Juan Roman Garza
Address Redacted


Judy Roberts
Address Redacted


Judy Tallant
Address Redacted


Julia Cinemas
Attn Alvin Kennedy
1110 S Irby St
Florence, SC 29501


Julian Ochoa
Address Redacted


Justin K Fretwell
Address Redacted


Justin R Mcdonnal
Address Redacted
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 85 of 172




Justin Simons
Address Redacted


Justin Simons, Trustee
c/o Ethan Simons 2015 Irrevocable Trust
c/o Justin Simons 2015 Irrevocable Trust
2001 Kirby Dr, Ste 1110
Houston, TX 77019


Justin Stewart
Address Redacted


Juwanna L Johnson
Address Redacted


Kaidi Electrical Co Ltd
No 4 Jiangcun E Rd
Jiangsu
Changzhou
China


Kansas Department of Revenue
120 SE 10th Ave
Topeka, KS 66612-1103


Katherine Saldana
Address Redacted


Kathy L Easter
Address Redacted


Kathy Shumpert
Address Redacted


Katie Hill
Address Redacted


Katina F Pulliam
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 86 of 172




Kaw Staffing Solutions, LLC
75 Highland St
Townsend, MA 10469


Kay Griffin, Pllc
222 2nd Ave N, Ste 340-M
Nashville, TN 37201


Kayla M Hamm
Address Redacted


Kayleigh B Davis
Address Redacted


KCAP Financial, Inc
650 Madison Ave, 23rd Fl
New York, NY 10022 USA


Keith A Holland
Address Redacted


Keith A Rogers
Address Redacted


Kelly R Garrison
Address Redacted


Kelvin Bougard Home Theater
Attn Kelvin Bougard
22 Rock Ridge Cove
Jackson, TN 38305


Kelvin Harris
Address Redacted


Kelvin J Nunez Baez
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 87 of 172




Kendall L Moore
Address Redacted


Kenneth E Hall
Address Redacted


Kenneth E Stice
Address Redacted


Kenneth Graham
Address Redacted


Kenneth Kevin Klugh
Address Redacted


Kenneth Klugh
Address Redacted


Kenny D Deloach
Address Redacted


Kentlands 10
629 Center Point Way
Gaithersburg, MD 20878


Kentucky Secretary State
501 High St
Frankfort, KY 40601


Kentucky Secretary State
P.O. Box 1150
Frankfort, KY 40602-1150


Kerasotes Showplace Theatres
641 W Lake St, Ste 305
Chicago, IL 60661


Kervin Virges
Address Redacted
   Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 88 of 172




Kevin Donald D D Elect
P.O. Box 215
Mooreville, MS 38857


Kevin M. Taylor
Address Redacted


Kilimanjaro Advisors, LLC
Attn Aamir Chinoy
433 Plaza Real, Ste 355
Boca Raton, FL 33432


Kim L. Allen
Address Redacted


Kimberly A. Upton
Address Redacted


Kimberly C T Hodges
Address Redacted


King City Cinemas
Attn Chris Davis
200 Broadway
King City, CA 93930


Kingsley Napley Llp
Knights Quarter
14 St Johns Lane
London, EC1M 4AJ
United Kingdom


Kirk Electric, LLC
112 Lakeview Dr
Guntown, MS 38849


Kpmg
P.O. Box 120511
Dallas, TX 75312
   Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 89 of 172




Kraus Model
Address Redacted


Krikorian Theatres
2275 W 190th St
Torrence, CA 90504


Krista Garner
Address Redacted


Krystal Gates
Address Redacted


Kyle Aaron Hampton
Address Redacted


L E Sauer Machine
3535 Tree Court Industrial Blvd
St Louis, MO 63122


L Maisonet Valcarcel
Address Redacted


L N Pest Control
219 Hotzee Rd
Mantachie, MS 10016


Labor Source, LLC
P.O. Box 7068
Tupelo, MS 38802


Ladye Kathryn
Address Redacted


Laemmle Theatres
Attn Legal Dept
11523 Santa Monica Blvd
Los Angeles, CA 90025
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 90 of 172




Lakan L. Chumley
Address Redacted


Lakan Murry
Address Redacted


Lakedra Crum
Address Redacted


Lakisha Golden
Address Redacted


Landmark Cinemas
14505 Bannister Rd, Ste 100
Calgary, Ab T2X 3J3
Canada


Landmark Theatres Usa
2222 S Barrington Ave
Los Angeles, CA 90064


Larry Drummond
Address Redacted


Larry King
Address Redacted


Larry Massey
Address Redacted


Larry Miller Megaplex
Attn Clark Whitworth
9295 S State St
Sandy, UT 84070


Latasha L Tipler
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 91 of 172




Laterrance P Cherry
Address Redacted


Latham   Watkins
355 S Grand Ave, Ste 100
Los Angeles, CA 90071


Lauderdale Paper
P.O. Box 35
Shannon, MS 38868


Lauderdale-Hamilton Inc
P.O. Box 165
Shannon, MS 38868


Laura Gonzalez
Address Redacted


Laura Oram
Address Redacted


Laura Swords
Address Redacted


Laurie Waters
Address Redacted


Law Installations    Property Mntce Ltd
39 Sydney Cottage Dr
Bridgnorth
Shropshire, WV16 4PH
United Kingdom


Lawler Design Studio Home Theatre
14027 Grand Traverse Dr
Charlotte, NC 28278
   Case 20-10345-MFW    Doc 32    Filed 02/18/20   Page 92 of 172




Layer Ltd
Attn Legal
445 Hackney Rd
London, E2 9DY
United Kingdom


Layla Verrell
Address Redacted


Lead Forensics, Inc
2970 Clairmont Rd Ne
Brookhaven, GA 30329


Leading Edge Fabrication, LLC
501 W Railroad Ave, Ste A
Syracuse, IN 46567


Lean Solutions
108 Rd 1573
Mooreville, MS 38857


Lecody Braddock
Address Redacted


Lectra Usa Inc
5000 Highlands Pkwy SE, Ste 250
Smyrna, GA 30082


Lee F Potts
Address Redacted


Legacy Cinema
Attn Allen Strahl
2347 W Main St
Greenfield, IN 46140


Lejenna A Coker
Address Redacted
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 93 of 172




Leneise Stricklen
Address Redacted


Leonel Mendoza
Address Redacted


Leopardo Companies, Inc
5200 Prairie Stong Pkwy
Hoffman Estates, IL 60192


Leslye S Garcia
Address Redacted


Lester Owens
Address Redacted


Leticia Castillo
Address Redacted


Levar Edgeston
Address Redacted


Levester Norman
Address Redacted


Lewis Roca Rothgerber Christie
201 E Washington St, Ste 1200
Phoenix, Az 85004-2595


Lexie Garner
Address Redacted


Lickel Architecture
14 W 3rd St
Kansas City, MO 64105


Lillian Murry Smith
Address Redacted
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 94 of 172




Limoss Us, LLC
964 Hwy 45 N
Baldwyn, MS 38824


Linda F Scruggs
Address Redacted


Lindsay Clinic, Pa
P.O. Box 566
Pontotoc, MS 38863


Lindsey, Davis,      Associates Cpas Pa
P.O. Box 146
Ripley, MS 38663


Linette M Marion
Address Redacted


Linway Cinemas
514 W Lincoln Ave
Goshen, IN 46526


Lippert Components, Inc
3501 County Rd 6 E
Elkhart, IN 46514-7663


Lippert Components, Inc
Kinro Inc, P.O. Box 910886
Dallas, TX 75391


Lisa F Harris
Address Redacted


Lisa C Mcdonald
Address Redacted


Lisa M. Vick
Address Redacted
   Case 20-10345-MFW    Doc 32     Filed 02/18/20   Page 95 of 172




Lisa Maness
Address Redacted


Lisa Tutor
Address Redacted


Living Room Theatres
341 SW 10th Ave
Portland, OR 97205


Loading Dock Cinema
Attn John Irvin
101 Patrol Club Dr
Greenville, SC 29609


Logan Luxury Theatres
209 N Lawler
Mitchell, SD 57301


Lois L Gill
Address Redacted


Lois Ivy
Address Redacted


Lola Charles Communications, LLC
1062 N Milwaukee Ave, Unit 3
Chicago, IL 60642


Lonell Eckford
Address Redacted


Lonnie L Ash
Address Redacted


Lorenzo Evans
Address Redacted
   Case 20-10345-MFW    Doc 32    Filed 02/18/20   Page 96 of 172




Lori M Smith
Address Redacted


Lori Scott
Address Redacted


Louis Cowie
Address Redacted


Louisiana Department of Revenue
P.O. Box 201
Baton Rouge, LA 70821-0201


Louisiana Secretary of State
P.O. Box 94125
Baton Rouge, LA 70804-9125


Ltci
210 Bonair Ave
Hatboro, PA 19040


LTCI Limited
210 Bonair Ave
Hatboro, PA 19040


Lucas Amigon
Address Redacted


Lucy Sparks
Address Redacted


Luis R Maisonet Valcarce
Address Redacted


Macaw Multimedia
1155 W Roosevelt Rd, Unit 410
Chicago, IL 60608
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 97 of 172




Mackenzie Financial Corp
Attn Movin Mokbel


Maco Logistics
790 4th St
Memphis, TN 38126


Maco Logistics
P.O. Box 382
Nesbit, MS 38651


Madison Components
P.O. Box 720
Pontotoc, MS 38863


Madison N. Baker
Address Redacted


Madras Cinema 5
1101 Us-97
Madras, OR 97741


Magnus Ekerot
Address Redacted


Maharam
74 Horseblock Rd
Yaphank, NY 11980


Mahoning Valley Cinema
1241 Blakeslee Blvd E, Unit 5
Blakeslee, PA 18235


Main Street Capital Corp
Attn Nick Meserve
1300 Post Oak Blvd, 8th Fl
Houston, TX 77056
   Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 98 of 172




Main Street Movies 5 LLC
21110 S 67th St
Omaha, NE 68106


Main Street Theatre
Attn Jesse Douvier
319 Main St S
Sauk Centre, MN 56378


Main Street Theatres
Attn Geoff Rao
2110 S 67th St
Omaha, NE 68106


Maine Revenue Services
P.O. Box 1057
Augusta, ME 04332-1057


Maine Secretary of State
Department of the Secretary of State
101 State House Station
Augusta, ME 04333-0101


Majestic Bay Theatres
2044 NW Market St
Seattle, WA 98107


Makayla C Whitehead
Address Redacted


Malco Theatres, Inc
5851 Ridgeway Center Pkwy
Memphis, TN 38120


Maloney And Associates Pllc
P.O. Box 928
Ridgeland, MS 39158


Maloney Glass And Overhead Door, Inc
P.O. Box 896
Tupelo, MS 38802
   Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 99 of 172




Mann Theatres Of Mn
Attn Michelle Mann
900 E 80th St
Minneapolis, MN 55420


Mapp Construction
344 3rd St
Baton Rouge, LA 70801


Marco Morales
Address Redacted


Marco Morales - Raul
Address Redacted


Marcus D Cook
Address Redacted


Marcus Faulkner
Address Redacted


Marcus Theatres Corporation
Attn Doug Pellock
100 E Wisconsin Ave
Milwaukee, WI 53201


Marcus Theatres Corporation
Attn Jeff Tomachek
100 E Wisconsin Ave, Ste 200
Milwaukee, WI 53202


Margaret R Collins
Address Redacted


Maria Ascencio
Address Redacted


Maria Hernan Campos
Address Redacted
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 100 of 172




Maria Saldana
Address Redacted


Maria Zaragoza
Address Redacted


Marine Fasteners, Inc
P.O. Box 471318
Lake Monroe, FL 32747


Mario A Beltran
Address Redacted


Mario E Segura
Address Redacted


Mario Corcuera
Address Redacted


Mark B. Davenport
Address Redacted


Mark E Coker
Address Redacted


Mark Rollen Ewing
Address Redacted


Mark Summer
Address Redacted


Markisha Leatherwood
Address Redacted


Marquee Cinemas
Attn James Cox
552 Ragland Rd
Beckley, WV 25801
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 101 of 172




Marquita Young
Address Redacted


Martha Red Thunder
Address Redacted


Martha Whitworth
Address Redacted


Martin Calvillo
Address Redacted


Martin Ortiz
Address Redacted


Marty L. Hopkins
Address Redacted


Marty L. Mardis
Address Redacted


Marvin Costoso
Address Redacted


Mary E Cook
Address Redacted


Mary Carolyn Perkins
Address Redacted


Mary Fryar
Address Redacted


Mary Max
Address Redacted
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 102 of 172




Massachusetts Department of Revenue
100 Cabridge St, 2nd Fl
Boston, MA 02114


Matthew J Swinford
Address Redacted


Matthew Culver
Address Redacted


Matthew Dyl Hamilton
Address Redacted


Matthew Hall
Address Redacted


Mattie Woods
Address Redacted


Maxxsouth Broadband
P.O. Box 10027
Toledo, OH 43699


Maya Cinemas
Attn Jeremy Wellman
150 S Arroyo Pkwy, Ste 102
Pasadena, CA 91105


Mazzetti, Inc
393 Nichol Mill Lane, Ste 150
Franklin, TN 37067


Mccarthy Bertschy   Associates, Inc
10 S Riverside Plaza, Ste 875
Chicago, IL 60606


Mckinsey   Company, Inc
P.O. Box 7247-7255
Philadelphia, PA 19170-7255
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 103 of 172




Mcmaster-Carr Supply Co
P.O. Box 7690
Chicago, IL 60680-7690


Me Urgent Care Nebraska Inc
225 N Saddle Creek Rd, Ste 101
Omaha, NE 68131


Melissa J Crockett
Address Redacted


Melissa A Merritt
Address Redacted


Melissa R Maharrey
Address Redacted


Melissia G Floyd
Address Redacted


Melvin D Arterberry
Address Redacted


Mercer   Hole
21 Lombard St
London, EC3V 9AH
United Kingdom


Merrick
15 Fisher Ave
Merrick, NY 11566


Merrill Communications, LLC
P.O. Box 74007252
Chicago, IL 60674-7252


Merrill Theatre Corporation
222 College St
Burlington, VT 05401
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 104 of 172




Mesquite Ventures
Attn Kevin Ranch Manager
12400 Coit Rd 800
Dallas, TX 75251


Metacorp
Attn Legal
Wilhelminastraat 17
Oranjestad, 00000
Aruba


Metal Research
P.O. Box 338
740 Signal Point Rd
Guntersville, AL 35976


Metropolitan Theatres
Attn David Corwin
8727 W 3rd St 3rd Fl
Los Angeles, CA 90048


Micaela Trevino
Address Redacted


Michael P Dickerson
Address Redacted


Michael W Olonovich
Address Redacted


Michael D Slate
Address Redacted


Michael E Thomas
Address Redacted


Michael Frayser
Address Redacted
  Case 20-10345-MFW    Doc 32     Filed 02/18/20   Page 105 of 172




Michael House
Address Redacted


Michael J Blatz
Address Redacted


Michael Johnson
Address Redacted


Michael Lindsey
Address Redacted


Michael R Jones
Address Redacted


Michael Vandygriff
Address Redacted


Michele Turberville
Address Redacted


Michelle L Stout
Address Redacted


Michigan Department of State
Michigan Department of State
Lansing, MI 48918


Michigan Department of Treasury
Lansing, MI 48922


Micon Cinemas
475 Chippewa Mall Dr
Chippewa Falls, WI 54729


Middletown Cinemas
130 Dolson Ave
Middletown, NY 10940
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 106 of 172




Miguel Ochoa
Address Redacted


M-Iii Advisory Partners, Lp
130 W 42 St, 17th Fl
New York, NY 10036


Milbank LLP
Attn Atara Miller
55 Hudson Yards
New York, NY 10001-2163


Millenium Theater
560 SW 1st St,
Montevideo, MN 56265


Miller S Safe And Lock System
P.O. Box 798
1219 1/2 Nelle St
Tupelo, MS 38802


Miller Safe   Lock
P.O. Box 798
Tupelo, MS 38802-0798


Milton Keynes Council
1 Saxon Gate East
Central Milton Keynes
MK9 3EJ
United Kingdom


Minnesota Department of Revenue
600 N Robert St
St Paul, MN 55101


Miranda Boyd
Address Redacted
  Case 20-10345-MFW    Doc 32    Filed 02/18/20   Page 107 of 172




Misc Berhad
Level 25
Menara Dayabumi
Jalan Sultan Hishamuddin
50050 Kuala Lumpur
Malaysia


Mississippi Department of Revenue
P.O. Box 1033
Jackson, MS 39215-1033


Mississippi Department Of Transportation
401 N W St
Jackson, MS 39201


Mississippi Secretary of State
P.O. Box 136
Jackson, MS 39205-0136


Missouri Department of Revenue
301 W High St
Jefferson City, MO 65101


Mitchell Bre Hayman
Address Redacted


Mitchell Theatres
Attn Kenny Mitchell
P.O. Box 427
Elkhart, KS 67950


Mitchell, Mcnutt   Sams, Pa
P.O. Box 7120
Tupelo, MS 38802-7120


Mitzi Gonzalez
Address Redacted


Mitzi Taylor
Address Redacted
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 108 of 172




MJR Theatres
41000 Woodward Ave
Bloomfield Hills, MI 48304-5130


MJX Asset Management LLC
Attn Frederick Taylor


Mlc Cad Systems, LLC
4625 W William Cannon Dr, Bld 5
Austin, TX 78749


Modern Innovative Solutions
42464 Regal Wood Dr
Ashburn, VA 20148


Monts Paper   Packaging
P.O. Box 647
Tupelo, MS 38802-0267


Monts Paper   Packaging
127A Godfrey Rd, Ste 1
Verona, MS 38879


Moody S Investors Service
P.O. Box 102597
Atlanta, GA 30368


Moore Family Theatres
Attn Bob Moore
211 Demers Ave
East Grand Forks, MN 56721


Moore S
3261 Hwy 1580
Pontotoc, MS 38863


Moore Theatres
607 Charlotte Ave
Kalamazoo, MI 49048
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 109 of 172




Morgan Lamb
Address Redacted


Morgan, Lewis   Bockius Llp
P.O. Box 8500
S-6050
Philadelphia, PA 19178


Moss Lumber
Address Redacted


Movie House Cinemas Ltd
100-150 York St
Belfast, Bt15 1Wa
United Kingdom


Movie Palace, Inc
100 E 2nd St
Casper, WY 82602


Movie Reel
720 Coulter Dr
New Albany, MS 38652


Movie Tavern
100 East Wisconsin Ave
Milwaukee, WI 53202


Moviehouse Lc
14951 Dallas Pkwy 300
Dallas, TX 75254


Movieland Cinema
Flieman, St 4
Haifa
Israel


Moving Image Technologies
Attn Debra Walker
17760 Newhope St
Fountain Valley, CA 92708
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 110 of 172




Mp Companies, LLC Dba Kipcreating
7950 NW 53rd St, Ste 337
Miami, FL 33166


Msm Solutions
2677 Mt Moriah Terr
Memphis, TN 38115


MV4 Entertainment
23 Greystone Rd
Nehant, MA 01908


Nabholz Industrial Service
612 Garland St
Conway, AR 72032


Nadia Wihlborg
Address Redacted


Nailah S Hunter
Address Redacted


Nancy Camarota
Address Redacted


Napa
800 W Bankhead St
New Albany, MS 38652


Napa Auto Parts
Pontotoc, MS 38863


Napgladu / Peek Toolworks
1180 Wernsing Rd
Jasper, IN 60675


Napoleon Smith
Address Redacted
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 111 of 172




Nathen Mcclure
Address Redacted


National Amusements
P.O. Box 9108
Norwood, MA 02062-9108


Nbc Universal / Terra Properti
110 Executive Dr
Highland, IL 62249


NCG
2500 Showtime Dr
Lansing, MI 48912


Nebraska Department of Revenue
P.O. Box 94818
Lincoln, NE 68509-4818


Nebraska Dept of Revenue
Attn Bankruptcy Unit
P.O. Box 94818
Lincoln, NE 68509-4818


NEC Financial Services, LLC
250 Pehle Ave, Ste 203
Saddle Brook, NJ 07663


Neighborhood Theatre
314 Comstock
Owosso, MI 48867


Neilen Shayne Morgan
Address Redacted


Neiro Labarca
Address Redacted
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 112 of 172




Net Net , Inc
217 E 24th St, Ste 010
Holland, MI 49423


Netflix
Attn Elizabeth Christopher
5808 W Sunset Blvd
Los Angeles, CA 90028


Nevada Department of Taxation
1550 College Pkwy, Ste 115
Carson City, NV 89706


Nevada Dept of Employment
Attn Employment Security Div
500 E 3rd St
Carson City, NV 89713


Nevada Dept of Taxation
Attn Bankruptcy Sect
1550 College Pkwy, Ste 115
Carson City, NV 89706


New Albany Light, Gas    Water
100 Cleveland St
P.O. Box 727
New Albany, MS 38652


New Hampshire Dept of Revenue
Attn Collection Div
P.O. Box 454
Concord, NH 03302-0454


New Hampshire Dept of Revenue Admin
109 Pleasant St
Concord, NH 03301


New Jersey Department of Treasury
P.O. Box 248
Trenton, NJ 08646-0248
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 113 of 172




New Jersey Div of Taxation
Attn Bankruptcy Section
P.O. Box 245
Trenton, NJ 08695-0245


New Mexico Taxation    Revenue
1100 S St Francis Dr
Santa Fe, NM 87504


New Vision Theatres
P.O. Box 2206
Columbus, GA 31902


New York City Department of Finance
One Centre St, 22nd Fl
New York, NY 10007


Nexair
P.O. Box 125
Memphis, TN 38101


Nicholas Air
P.O. Box 88809
Columbus, MS 39705


Nichols Saw Service
1236 Nelle St
Tupelo, MS 38801


Nina R Foote
Address Redacted


Nippon
Higashi-shimbashi 1-9-3
Minato-ku, Tokyo 105-8322
Japan


Nippon Express Usa, Inc
2038 Solutions Center
Chicago, IL 60677-2000
  Case 20-10345-MFW    Doc 32     Filed 02/18/20   Page 114 of 172




Nissan Motor Acceptance Corp
P.O. Box 660083
Dallas, TX 75266


Nnr Global Logistics Uk Limited
NNR House Stanwell Rd
Feltham, TW14 8NG
United Kingdom


No Ms Med Ctr
830 S Gloster
Tupelo, MS 38801


Nora Courson
Address Redacted


Norbord Inc
1 Toronto Way
Guntown, MS 38849


Norma L Spears
Address Redacted


North Carolina Department of Revenue
P.O. Box 25000
Raleigh, NC 27640-0640


North Carolina Dept of Revenue
Attn Bankruptcy Unit
P.O. Box 1168
Raleigh, NC 27602-1168


North Mississippi Symphony Orchestra
1800 W Main St
Tupelo, MS 38801


Northeast Mississippi Daily Journal
P.O. Box 909
Tupelo, MS 38802
  Case 20-10345-MFW      Doc 32    Filed 02/18/20   Page 115 of 172




Northeast Ms Daily Journal
P.O. Box 909
Tupelo, MS 38804


Northern Contours, Inc
Dept 781542, P.O. Box 78000
Detroit, MI 48278


Northern Contours, Inc
409 S Robert St
Fergus Falls, MN 56537


Novo Cinemas
Cayan Business Centre
Dubai,
United Arab Emirates


Npd Ventures Limited - Int L Frt
10 Cooke Rd
Lowestoft, NR33 7NA
United Kingdom


NY State Dept of Taxation     Finance
Attn Bankruptcy Section
P.O. Box 5300
Albany, NY 12205-0300


Oak Grove 8 Cinemas
16100 SE Mcloughlin Blvd
Portland, OR 97267


Oaktree Capital Management
1301 Avenue of the Americas, 34th Fl
New York, NY 10019


Oaktree Fund Administration, LLC
333 S Grand Ave, 28th Fl
Los Angeles, CA 90071
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 116 of 172




Oceanwalk 10
250 N Atlantic Ave, Ste 300
Daytona Beach, FL 32118


Odeon Cinemas Ltd
Odeon Cinemas Ltd
London, Sw1Y 4Qx
United Kingdom


Odyssey Theatres
Attn Steve Tripp
6945 Magda Dr
Maple Grove, MN 55369


Office Of The Attorney General
Delaware Dept of Justice
Carvel State Bldg
820 N French St
Wilmington, DE 19801


Office of the U.S. Trustee
844 King St, Ste 2207
Lockbox 35
Wilmington, DE 19801


Ohio Department of Taxation
P.O. Box 530
Columbus, OH 43216-0530


Ohio Dept of Taxation
Attn Bankruptcy Div
P.O. Box 530
Columbus, OH 43216-0530


Oklahoma Tax Commission
2501 North Lincoln Blvd
Oklahoma City, OK 73194


Old Dominion Freight Lines
P.O. Box 841324
Dallas, TX 75284-1324
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 117 of 172




Olivia Blatz
Address Redacted


Omega Motion
241 Jamie Whitten Blvd
Saltillo, MS 38866


Omni Logistics
1755 Transcentral Ct, Ste 400
Houston, TX 77032


Omni Logistics
921 W Bethel Rd, Bldg 200, Ste 201
Coppell, TX 75019


Omniplex Cinemas
Omniplex Cinema
Leinster
Ireland


Onancock Theatre Corporation
P.O. Box 178
Onancock, VA 23417-0178


Online Freight Services
2275 Waters Dr
Mendota Heights, MN 55120


Orion Cinemas
202 E Chestnut
Yakima, WA 98901


Orlando J Hardin Ii
Address Redacted


Orr Safety
1266 Reliable Pkwy
Chicago, IL 60686
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 118 of 172




Oscar J. Mercado
Address Redacted


P   M Automatic Fire Protection
P.O. Box 2617
Tupelo, MS 38803-2617


Pablo Padron Valerio
Address Redacted


Pacific Theatres
120 N Robertson Blvd
Los Angeles, CA 90048


Packsize, LLC
29575 Network Pl
Chicago, IL 60673-1295


Pagegroup
Michael Page International
Wellington Hse 3rd Fl 20 Queensmere Slgh
Berks, SL1 1DB
United Kingdom


Paletha Keaton
Address Redacted


Palmtree Productions, Inc
232 Tyler Willis Lane
Tupelo, MS 38804


Pam S Cobb
Address Redacted


Pamela A Allred
Address Redacted


Pamela Bishop
Address Redacted
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 119 of 172




Paradise Cinema 5
52 Soda Bay Rd
Paradise, CA 95453


Paragon Print System Inc
2021 Paragon Dr
Erie, PA 16510


Paragon Theatres
1191 E Newport Center Dr
Deerfield Beach, FL 33442


Park Cinemas
Attn John Raush
1100 Pine St
Paso Robles, CA 93446


Parkway Construction
18600 MacArthur Blvd, Ste 440
Irvine, CA 92612


Pathe Gaumont
30 Ave Charles de Gaulle
92200 Neuilly/Seine
France


Patricia E Elder
Address Redacted


Patricia A Morga
Address Redacted


Patricia Beavers
Address Redacted


Patricia Jeter
Address Redacted


Patricia Weatherall
Address Redacted
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 120 of 172




Patrick Hassell
Address Redacted


Patrick Jones
Address Redacted


Patrick Massey
Address Redacted


Patriot Cinemas
Attn Dave Scott
1001 Hingham St, Ste 204
Rockland, MA 02370


Patsy Mills
Address Redacted


Patty R Tutor
Address Redacted


Paychex
3150 Lenox Park Blvd, Ste 105
Memphis, TN 38115


Payton Smith
Address Redacted


Peak Cinemas
3600 E Main
Trinidad, CO 81082


Peak Toolworks
75 Remittance Dr, Ste 1456
Chicago, IL 60675-1456


Peggy Joe Allen
Address Redacted
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 121 of 172




Peggy Walls
Address Redacted


Peninsula
8/F, St George s Building
2 Ice House St, Central
Hong Kong, SAR
Hong Kong


Penn Cinemas
Attn Penn Ketchum
541 Airport Rd
Lititz, PA 17543


Pennsylvania Department of Revenue
PO Box 280407
Harrisburg, PA 17128-0407


Pennsylvania Dept of Revenue
Attn Bankruptcy Div
Dept 280946
Harrisburg, PA 17128-0946


Penny L Spight
Address Redacted


Perera Pictures, LLC
150 Sfield Ave, Ste 2308
Stamford, CT 06902


Perfection Industrial Sales
2550 Arthur Ave
Elk Grove Village, IL 60007


Peter Guiterrez
Address Redacted


Petrie Construction
260 Gateway Dr
Bel Air, MD 21014
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 122 of 172




Peyton E Denton
Address Redacted


PGIM, Inc
Attn Shelley Sherer
655 Broad St
Newark, NJ 07102


Phelps Dunbar
Address Redacted


Phoenix Theatres
32423 Grand River Ave, Ste 200
Farmington, MI 48336


Phoenix Theatres Entertainment
9111 Cross Park Dr, Ste E-275
Knoxville, TN 37923


Picture Show Entertainment LLC
1032 N Wahsatch Ave
Colorado Springs, CO 80903


Pikes Theatre
921 Reisterstown Rd
Pikesville, MD 21208


Pileum Corporation
P.O. Box 3488
Tupelo, MS 38803


Pine Belt
16 Keystone Dr
Hattiesburg, MS 39402


Pine Belt Forest Products
16 Keystone Dr
Hattiesburg, MS 39402
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 123 of 172




Pine Crafter Furniture
P.O. Box 1100
212 County Rd, Ste 3505
Haleyville, AL 35565


Pinnacle Search Partners, LLC
5 Concourse Pkwy, Ste 1625
Atlanta, GA 30328


Pittsburgh Theatre Corp
650 Smithfield St
Pittsburgh, PA 15222


Poe Brothers Trucking, Inc
8171 Hwy 41
Pontotoc, MS 38863


Polson Theatres
416 Main St
Polson, MT 59860


Polyform, Inc
Jeff Pitt P.O. Box 3668
Decatur, TN 37322


Pontotoc County Tax Assessor-Collector
11 E Washington St
Pontotoc, MS 38863


Pontotoc Electric Power Association
P.O. Box 718
Pontotoc, MS 38863


Prado Stadium 12
25251 Chamber of Commerce Dr
Bonita Springs, FL 34135-7887


Precision Machine   Metal Fab Shop
502 Crossover Rd
P.O. Box 7006
Tupelo, MS 38802
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 124 of 172




Premier Prints, Inc
P.O. Box 305
Sherman, MS 38869


Premiere Cinemas
Attn Ty Intravia
641 Mc Cray St
Hollister, CA 95023


Prestige Theatres
404 E 13th St
Vancouver, WA 98660


Prime Cinemas
400 S Main St
Red Bluff, CA 96080


Princess Theatre
Attn Won Watts
72 S Main St
Lexington, KY 38351


Principal Life Insurance Co
2228 Black Rock
Fairfield, CT 06825


Professional Coffee Service
P.O. Box 240
Corinth, MS 38835


Prosser Wilbert Construction, Inc
13730 W 108th St
Lenexa, KS 66215


Protolabs
5540 Pioneer Creek Dr
Maple Plain, MN 55359


Quality Fibers, Inc
858 Mitchell Rd
Tupelo, MS 38801
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 125 of 172




Quality Plywood, Inc
160 Marshall Durbin Dr
Waynesboro, MS 39367


R/C Theatres
P.O. Box 1056
231 W Cherry Hill Ct
Reisterstown, MD 21136-7056


Racco M Hale
Address Redacted


Rachel Queen
Address Redacted


Raffel Systems/Bj Sales
N112W14600 Mequon Rd
Germantown, WI 53022


Ralph Taylor
Address Redacted


Ramona Walker
Address Redacted


Randy L Johnson
Address Redacted


Ray M. Romo
Address Redacted


Raymond Tucker
Address Redacted


Reading International, Inc
Attn Marcelo Axarlian
5995 Sepulveda Blvd
Culver City, CA 90230
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 126 of 172




Rebecca Chilcutt
Address Redacted


Red Stripes Solutions, Inc
3 Germany Dr, Ste 4-4418
Wilmington, DE 19804


Reel
310 E Oak St
Pocatello, ID 83201-4614


Rees- Memphis, Inc
P.O. Box 13225
Memphis, TN 38113


Refugio Rued Acosta
Address Redacted


Regal Cinemas, Inc
101 E Blount Ave
Knoxville, TN 37920


Regal Cinemas, Inc.
7132 Regal Lane
Knoxville, TN 37918


Regal Cinemas, Inc.
c/o Bradley Arant Boult Cummings LLP
Attn Peter C Sales
1600 Division St, Ste 700
P.O. Box 340025
Nashville, TN 37203


Regal Entertainment Group
7132 Regal Lane
Knoxville, TN 37918


Regina Johnson
Address Redacted
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 127 of 172




Regina Judon
Address Redacted


Reginald Mcwilliams
Address Redacted


Reilly Britt Smith
Address Redacted


Rein Besky
Address Redacted


Remarco   Machinery   Technology
No 5555   Tongjin Rd
Wujiang   Economic Development Zone
Suzhou,   215200
China


Rene Torres
Address Redacted


Renee M Courtney
Address Redacted


Renice Mcneil
Address Redacted


Renseca Foster
Address Redacted


Republic Theatre Group
207 S 3rd St
Bardstown, KY 40004


Resources Global Professionals
P.O. Box 740909
Los Angeles, CA 90074-0909
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 128 of 172




Reyna Gabriela Cuevas Galvez
Address Redacted


Reynaldo Gonzales
Address Redacted


Reynold S Industrial Hardware
P.O. Box 227
Tupelo, MS 38802


Rhea L Bivens
Address Redacted


Rhode Island Division of Taxation
One Capitol Hill
Providence, RI 02908


Rialto Cinemas
Attn Ky Boyd
868 Mckinley St,
Sebastopol, CA 95472


Rialto Theater
Attn Steven Gifford
100 W Race Ave
Searcy, AR 72143


Ricardo Martinez
Address Redacted


Ricardo Navarro
Address Redacted


Ricardo Vara
Address Redacted


Richard G Brown
Address Redacted
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 129 of 172




Richard G Waldon
Address Redacted


Richard Duncan
Address Redacted


Richard E Hollander
Address Redacted


Richard Frazier, Jr.
Address Redacted


Richard H Watts
Address Redacted


Richard Harris Iii
Address Redacted


Richard Kent
Address Redacted


Richard Tirado Eddie
Address Redacted


Richland Cinemas
420 Theatre Dr
Johnstown, PA 15904-2859


Rickey P Cannon
Address Redacted


Rickey D Cox
Address Redacted


Rickey Purvis
Address Redacted
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 130 of 172




Ricky Binet
Address Redacted


Rico T. Knox
Address Redacted


Riddle Air Conditioning    Heating, Inc
120 Snyder St
New Albany, MS 38652


Rio Entertainment
1439 Main St
Sweet Home, OR 97386


Rio Theatre
1439 Main St
Sweet Home, OR 97386


Ripley
904 Parkway
Gatlinburg, TN 37738


Rita S Strange
Address Redacted


Rita Albritton
Address Redacted


Ritchel Morales
Address Redacted


Riverside Resort And Casino
Attn Dan Laughlin
1650 S Casino Dr
Laughlin, NV 89029


Riverview Theatre
3800 42nd Ave S
Minneapolis, MN 55406
  Case 20-10345-MFW     Doc 32    Filed 02/18/20   Page 131 of 172




Riverview X
6135 Valleydale Dr
Riverview, FL 33578


Rives   Reynolds Lumber Co, Inc
P.O. Box 490
Louisville, MS 39339


Rj Young Company, Inc
P.O. Box 415000
Nashville, TN 37241


Rl Fridley
Attn Brian Fridley
1321 Walnut
Des Moines, IA 50309


Roadhouse Crossroads, LLC
2920 Cerrado Los Palitos
Tucson, AZ 85718


Robert C Wilson
Address Redacted


Robert D Lyons
Address Redacted


Robert C Bobo
Address Redacted


Robert Cox
Address Redacted


Robert L Murphree
Address Redacted


Robert Rogers
Address Redacted
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 132 of 172




Robert Sniezer
Address Redacted


Robert Summar
Address Redacted


Robert Whitten
Address Redacted


Roberto Saldana
Address Redacted


Roberto Zamora
Address Redacted


Roberts Electrical Plumbing
P.O. Box 518
New Albany, MS 38652


Roberts Trucking, LLC
P.O. Box 209
New Albany, MS 38652


Robin Klamfoth
Address Redacted


Robin L Rakestraw
Address Redacted


Rochester Theatre Management
93 Main St
Brockport, NY 14420


Rocky King
Address Redacted


Roderick P Nix
Address Redacted
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 133 of 172




Rodney Lynn Tyler
Address Redacted


Rodolfo Guadalupe
Address Redacted


Rogers Cinemas
2725 Church St
Stevens Point, WI 54481


Rogers Lumber
Address Redacted


Rolando Palomo, Jr.
Address Redacted


Roman L Jeter
Address Redacted


Ronald Irby
Address Redacted


Ronald L Cobb
Address Redacted


Ronnie C Owen
Address Redacted


Ronnie Decanter
Address Redacted


Roosevelt Cinemas
7270 S Broadway
Red Hook, NY 12571


Rosa Gonzalez
Address Redacted
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 134 of 172




Rosal Rivera Alpizar
Address Redacted


Roscoe Frazier
Address Redacted


Rose Ortiz
Address Redacted


Roseburg Cinema
1750 NW Hughwood Dr
Roseburg, OR 97471


Rosha D. Forester
Address Redacted


Rosie O Roberts
Address Redacted


Ross Tallents
Address Redacted


Rosy Poindexter
Address Redacted


Roxy Cinemas
Attn Paul Fox
City Walk
Dubai
UAE


Roxy Theatre
981 Main St
Forsyth, MT 59327


RT 422 - North Londonerry
Shopping Center
Palmyra, PA 17078
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 135 of 172




Ru Theatre, LLC
1081 E Montague Ave, Ste 3A
N Charleston, SC 29405


Ruby Godwin
Address Redacted


Ruby Knox
Address Redacted


Russel Bane
Address Redacted


Russell W Bane
Address Redacted


Russell W Childers
Address Redacted


Rustic Furniture Depot
11901 US HWY 380
Crossroads, TX 76227


Rutledge Printing
100 Main St W
New Albany, MS 38652


Ryan Nicole Urquides
Address Redacted


Ryan V Boyd
Address Redacted


S P Global Ratings
2542 Collection Center Dr
Chicago, IL 60693
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 136 of 172




S S Graphics
589 N Coley Rd, Ste C
Tupelo, MS 38801


S W Construction
874 Industrial Rd
Ecru, MS 38841


Sabic Polymershapes
24482 Network Pl
Chicago, IL 60673-1244


Sabrah J Kizer
Address Redacted


Samantha Medlin
Address Redacted


Samuel Bolling
Address Redacted


Samuel Oquendo
Address Redacted


San Carlos Cinemas
917 College Ave
Santa Rosa, CA 95404


Sandra C Munoz
Address Redacted


Sandra Lynn Harp
Address Redacted


Sandra Monro Medina
Address Redacted


Sandra Monroy Medina
Address Redacted
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 137 of 172




Santa Rosa Entertainment
816 4th St
Santa Rosa, CA 95404


Santikos Theatres
4630 N Loop 1604 W, Ste 501
San Antonio, TX 78249


Sara Potts
Address Redacted


Saracen Cinema 8
Attn Steven Mays
2901 Pine Mall Dr
Pine Bluff, AR 71601


Sarah E Hudson
Address Redacted


Sarah Foster
Address Redacted


Saranet Seda Roman
Address Redacted


Sasha Vega
Address Redacted


Saudi Cinema Company Limited
Saudi Cinema Co Ltd
King Fahd Rd,
Saudi Arabia


Saunders Theater Properties
140 S Lynn St
Bryan, OH 43506


Savannah V. Fowler
Address Redacted
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 138 of 172




Savoy Cinemas Ltd
233 Derby Rd
Nottingham, Ng7 1Qn
United Kingdom


Scapoose Cinema 7
33520 SW Edward Lane
Scapoose, OR 97056


Schimenti Construction
650 Danbury Rd
Ridgefield, CT 06877


Schmidt Machine Co, Inc
15446 Blakeley Trail
Belle Plaine, MN 56011


Schubert S Hartford Theater
1361 Grand Ave
Hartford, WI 53027-2432


Scott Milsark
Address Redacted


Scp Polymers
535 Hwy 145 N
Booneville, MS 38829


Screentrade
Pinetree Rd 218
Cleveland, OH 44124-5903


Second Mile Rentals, LLC
Attn Roger Leonhardt
2670 Prairie Hollow Rd
Imperial, MO 63052


Secretary Of State
Business Service Division
P.O. Box 136
Jackson, MS 39205-0136
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 139 of 172




Secretary Of State - Al
600 Dexter Ave, Ste 105
Montgomery, AL 36130


Secretary Of State - De
401 Federal St, Ste 3
Dover, DE 19901


Secretary Of State - Ia
First Fl, Lucas Bldg
321 E 12th St
Des Moines, IA 50319


Secretary Of State - In
200 W Washington St, Ste 201
Indianapolis, IN 46204


Secretary Of State - Md
16 Francis St, Ste 1
Annapolis, MD 21401


Secretary Of State - Mo
600 W Main St
Jefferson City, MO 65101


Secretary Of State - Ms
401 Mississippi St
Jackson, MS 39201


Secretary Of State - Nj
P.O. Box 300
Trenton, NJ 08625


Secretary Of State- Kentucky
700 Capital Ave, Ste 152
Frankfort, KY 40601


Secretary Of State- New Mexico
New Mexico Capitol Annex N
325 Don Gaspar, Ste 300
Santa Fe, NM 87501
  Case 20-10345-MFW    Doc 32      Filed 02/18/20   Page 140 of 172




Securities   Exchange Commission
100 F St, NE
Washington, DC 20549


Securities and Exchange Commission
New York Regional Office
Attn Andrew Calamari, Regional Director
Brookfield Pl
200 Vesey St, Ste 400
New York, NY 10281-1022


Security Alarms Of Tupelo, Inc
P.O. Box 1425
Saltillo, MS 38866


Seefilm Cinemas
655 4th St
Bremerton, WA 98337


Selma Cinemas
2705 Cinema Way
Selma, CA 93662


Serg Hernandez Roman
Address Redacted


Sergio Chavez
Address Redacted


Sergio Martinez
Address Redacted


Service By Air, Inc
P.O. Box 844722
Dallas, TX 75284


Servicing International Trade Events LLC
Servicing International Trade Events LLC
Sharjah Media City
Sharjah
United Arab Emirates
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 141 of 172




Seth Wilkins
Address Redacted


Seven Star, Inc
225 Starlyn Ave
New Albany, MS 38652


SF Bio AB
Bolag 4119 Fe 653
Se3963
Sweden


SF Kino AS
Postboks 3260
Norway


Shady Brook Cinemas
1907 Shady Brook St
Columbia, TN 38401


Shannon Dykes
Address Redacted


Sharon Y Clifton
Address Redacted


Sharon Rowland
Address Redacted


Sheila F Wilson
Address Redacted


Shelley Tanner
Address Redacted


Shelton Cinemas
517 W Franklin St
Shelton, WA 98584
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 142 of 172




Shereka Judon
Address Redacted


Sherri C Curry
Address Redacted


Sherwin-Williams
526 W Main St
Tupelo, MS 38804


Shianne Jarvis
Address Redacted


Shirlean Gordon
Address Redacted


Shirley V Emerson
Address Redacted


Showboat Cinema
Attn Gary Dupis
P.O. Box 999
Polson, MT 59860


Showdown E Sports
443 Broadway
San Francisco, CA 94133


Showplace Cinemas
1801 Morgan Center Dr
Evansville, IN 47715


Showplace Cinemas
Attn Mick Stieler
4200 N 3rd Ave
Evansville, IN 47710


Sierra Theatres
840 E Main St,
Grass Valley, CA 95945
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 143 of 172




Sierra Vista
1300 Shaw Ave
Clovis, CA 93612


Sigmatek Systems, LLC
Dept Ch 19407
Palatine, IL 60055-9407


Silvaris
P.O. Box 205399
Dallas, TX 75320


Silverspot Cinema
Attn Francisco Schlotterbeck
150 SE 2nd Ave
Miami, FL 33131


Silvia Razo Mendoza
Address Redacted


Sky Cinemas
166 Hargraves Dr, Ste A100
Austin, TX 78737


Skye Cinema
455 Airport Hwy
Wauseon, OH 43567


Skyla Whaley
Address Redacted


Smithfield Cinemas
175 South Equity Dr
Smithfield, NC 27577


Smitty S Cinema
Attn Milton Smith Or Albert Waitt
123 W Main St
Merrimac, MA 01860
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 144 of 172




Smittys
123 West Main St
Merrimac, MA 01860


Soisa Aircraft Interiors
Calle Melchor Guaspe 3800
Dale, 3 de Mayo, 31050 Chihuahua, Chih
Mexico


Sonic Equipment Company, Inc
P.O. Box 916
Liberty, MO 64069


Sound Point Capital Management, LP
Attn Tim Andriks
375 Park Ave, 33rd Fl
New York, NY 10152


South Bay Cinema
Attn James Jim Kern
495 W Montauk Hwy
W Babylon, NY 11704


Southbranch Cinema 6
149 Hyde St,
Moorefield, WV 26836


Southeast Cinemas
11917 Sam Roper Dr
Charlotte, NC 28269


Southeastern Lumber Inc
433 County Farm Rd
Waynesboro, MS 39367


Southeastern Lumber Inc
P.O. Box 111
Waynesboro, MS 39367
  Case 20-10345-MFW      Doc 32    Filed 02/18/20   Page 145 of 172




Southern Automation And Controls
P.O. Box 238
Sherman, MS 38869


Southern Fastening Systems, Inc
P.O. Box 744372
Atlanta, GA 31374-4372


Southern Fastening Systems, Inc
330 S Church St
Tupelo, MS 38801


Southern Fibers, Inc
P.O. Box 668
Houston, MS 38851


Southern Precision Spring
P.O. Box 668186
Charlotte, NC 28266


Southern Theatres
935 Gravier St, Ste 1200
New Orleans, LA 70112


Spectrotel
P.O. Box 1949
Newark, NJ 07101-1949


Spectrum Adhesives
P.O. Box 1000
Dept 466
Memphis, TN 38148-0466


Spencer Fane LLP
P.O. Box 272037
Kansas City, MO 64187-2037


Spencer Fane Llp
P.O. Box 872037
Kansas City, MO 64187-2037
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 146 of 172




Spiral Fab Inc
606 B S Spring St
Fulton, MS 38843


Spradling International, Inc
200 Cahaba Valley Pkwy N
P.O. Box 1668
Pelham, AL 35124


Spray South
241 Little Harpe Trail
Saltillo, MS 38866


Squire Theatre
Attn Matt Latten
115 Middle Neck Rd
Great Neck, NY 11021-1256


St Michael Cinema
Attn Loren Williams
4300 O Day Ave Ne
St Michael, MN 55376


Stafast
505 Lake Shore Blvd
Painsville, OH 44077


Stanford Electrical Solutions, LLC
123 Cotton Gin Ln
Saltillo, MS 38866


Staples
Dept Det P.O. Box 83689
Chicago, IL 60696-3689


Star Cinema Grill
4811 Hwy 6
Missouri City, TX 77459
  Case 20-10345-MFW     Doc 32    Filed 02/18/20   Page 147 of 172




Star Printing Company
P.O. Box 357
Amory, MS 38821


Staranna Frazier
Address Redacted


Stark And Associates Inc
DBA Sandler Training
955 Exec Pkwy Dr, Ste 111
St Louis, MO 63141


Starlight Cinemas
2710 Lakeshore Dr
Corona, CA 92883


Starnet Cinemas
Attn Sarah Homer
4341 Lafayette St
Marianna, FL 32446


Starplex Cinemas
1032 N Wahsatch Ave
Colorado Springs, CO 80903-2414


State of Utah
c/o Office of the Attorney General
Attn Tax    Business Svcs Div
160 E 300 S, 5th Fl
P.O. Box 140874
Salt Lake City, UT 84114-0874


State Theatres
Attn Duane Deyoung
1018 Woodland Rd
Platteville, WI 53818


Steer Partners
31 St James Ave, Ste 815
Boston, MA 02116
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 148 of 172




Stefan Russell
Address Redacted


Stefan Van Der Voort
Address Redacted


Stefani Johnson
Address Redacted


Stephanie Allred
Address Redacted


Stephanie Langley
Address Redacted


Stephanie Tyler
Address Redacted


Stephanie Wommack
Address Redacted


Stephanie Yeates
Address Redacted


Stephen L Simons
Address Redacted


Stephen L Smith
Address Redacted


Stephen Dillard
Address Redacted


Stephen L. Simons
2556 Northplace Drive
Tupelo, MS 38804
  Case 20-10345-MFW         Doc 32   Filed 02/18/20   Page 149 of 172




Steve A Howell
Address Redacted


Steve Simons
Address Redacted


STL Showroom Samples
7955 Manchester Rd, Ste 125
St Louis, MO 63143


Stone Theatres
5970 Fairview Rd, Ste 600
Charlotte, NC 28210


Storey Sawmill     Lumber
306 E Bright St
Troy, TN 38260


Strand Theatre
32 N Whiteoak S
Kutztown, PA 19530


Stroock   Stroock   Lavan Llp
180 Maiden Lane
New York, NY 10038-4982


Suburban Propane
2173 Mccullough Blvd
Tupelo, MS 38801


Suburban Propane
P.O. Box 12124
Fresno, CA 93776


Sudora Barber
Address Redacted


Suick Family Theatres
W7700 US Hwy 2
Antigo, WI 49876
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 150 of 172




Sumitomo Mitsui Banking Corp
Attn Paul Dellova
277 Park Ave
New York, NY 10172


Summit Truck Group
P.O. Box 207006
Dallas, TX 75320


Sun Basin Theatres
P.O. Box 2506
Wenatchee, WA 98807


Sundance Institute
1825 Three Kings Dr
Park City, UT 84060


Sunrise Technologies
525 Vine St, Ste 210
Winston-Salem, NC 27101


Super Sagless
2071 S Green St
Tupelo, MS 38804


Super Sagless
P.O. Box 538385
Atlanta, GA 30353-8385


Surge
P.O. Box 532240
Atlanta, GA 30353-2240


Surge Staffing, LLC
P.O. Box 532240
Atlanta, GA 30353-2240


Susan M Wilhite
Address Redacted
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 151 of 172




Sv Mississippi, LLC
264 Industrial Dr
Pontotoc, MS 38863


Swift Staffing Mississippi
P.O. Box 16253
Greenville, SC 29606


Sylvester J Swinford
Address Redacted


Synergeering Group, LLC
25335 Interchange Ct
Farmington Hills, MI 48335


Syufy Enterprises
Attn Michael Ghiorso
5550, 150 Pelican Way
San Rafael, CA 94901


Tachi Palace
17225 Jersey Ave
Lemoore, CA 93245


Tagrem Corp
9820 Willow Creek Rd, Ste 390
San Diego, CA 92131


Talveda Whitley
Address Redacted


Tammie M Hall
Address Redacted


Tammy K Doss
Address Redacted


Tanya Gordon
Address Redacted
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 152 of 172




TCL Gaslamp
701 Fifth Ave
San Diego, CA 92101


Technogel
925 Liberty Ave 9th Fl
Pittsburgh, PA 15222


Telewiring, Inc
9100 Midland Blvd
Overland, MO 63114


Telisha Hubbard
Address Redacted


Tel-Tech, Inc
P.O. Box 37
New Albany, MS 38652


Tempo, LLC
1961 Mcgaw Ave
Irvine, CA 92614


Tempronics
424 N Tucson Blvd
Tucson, AZ 85716


Tempronics
425 N Tucson Blvd
Tucson, AZ 85716


Tena Elizabe Smith
Address Redacted


Tennessee Department of Revenue
500 Deaderick St
Nashville, TN 37242
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 153 of 172




Tennessee Dept of Revenue
c/o Tennessee Attorney General s Office
Attn Bankruptcy Div
P.O. Box 20207
Nashville, TN 37202-0207


Tenno Tsai
Address Redacted


Teresa C Hill
Address Redacted


Teresa L Copeland
Address Redacted


Terminix
P.O. Box 742592
Cincinnati, OH 45274


Terry D Johnson
Address Redacted


Terry W Riley
Address Redacted


Terry Gresham
Address Redacted


Terry L Hutcheson
Address Redacted


Terry Moorman
Address Redacted


Terry Vick
Address Redacted


Terry Whiteside
Address Redacted
  Case 20-10345-MFW    Doc 32   Filed 02/18/20   Page 154 of 172




Texas Comptroller of Public Accounts
111 East 17th St
Austin, TX 78774


Texas Comptroller of Public Accounts
Attn Revenue Acct Div, Bankruptcy Sect
P.O. Box 13528 Capitol Stn
Austin, TX 78711


Texas Workforce Commission
Attn Regulatory Integrity Div
101 E 15th St, TWC Bldg
Austin, TX 78778


The Ainslie Company
2247 Via Oeste Dr
Fallbrook, CA 92028


The Bellevue
260 Bellevue Ave
Montclair, NJ 07043


The Drafting Company
6504 Christopher Dr
St Louis, MO 63129


The Edmonds Theatre
415 Main St
Edmonds, WA 98020


The Grand Cinema
606 Fawcett Ave
Tacoma, WA 98402


The Leasing Group
Attn Jon Cayot
130 Saint Matthews Ave
Louisville, KY 40207-3148
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 155 of 172




The Light Cinema
6 Kingly St
London, W1B 5Pf
United Kingdom


The Loft
315 S Beverly Dr, Ste 315
Beverly Hills, CA 90212


The Lot
Attn Adolfo Fasclicht
7611 Fay Ave
La Jolla, CA 92037


The Movies Curaco
Plaza Mundo Merced
Willemstad
Netherlands


The Sioux Falls State Theatre
Attn Allison Weiland
316 S Phillips Ave
Souix Falls, SD 57104


The Village Cinema
3001 Nstar Dr 3053
Truckee, CA 96161


The Villages
1105 Alonzo Ave
The Villages, FL 32159


Theatre Fx
6440 S Wasatch Blvd, Ste 105
Salt Lake City, UT 84121


Theatre Group LLC
P.O. Box 241579
Little Rock, AR 72223
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 156 of 172




Theatre Owners Of New England
221 E Main St, Ste 203
Milford, MA 01757


Thedy V Cornelius
Address Redacted


Theodore A Schulz
Address Redacted


Thomas Electronics Inc
P.O. Box 1432
Saltillo, MS 38866


Thomas Howell
Address Redacted


Thomas Keith
Address Redacted


Thomas Theatre Group
W7700 US Hwy 2
Quinnesec, MI 49876


Tia Mcpherson
Address Redacted


Tiffany D. Archie
Address Redacted


Tiffany Moody
Address Redacted


Tigrett Steel    Supply, Inc
P.O. Box 107
934 Veterans Blvd
Tupelo, MS 38802
  Case 20-10345-MFW   Doc 32   Filed 02/18/20   Page 157 of 172




Timmy Gann
Address Redacted


Timothy S Cobb
Address Redacted


Timothy L Streib
Address Redacted


Timothy R Buchanan
Address Redacted


Timothy Royston
Address Redacted


Tina Moorman
Address Redacted


Tommy L Hale
Address Redacted


Tommy Farr
Address Redacted


Tony Guntharp
Address Redacted


Tony Johnson
Address Redacted


Tonya S Pearson
Address Redacted


Torrin V Freeman
Address Redacted
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 158 of 172




Touchstar Cinemas
12441 S Orange Blossom Trail
Orlando, FL 32837


Traceway Engineering Manf
344 President Dr
P.O. Box 548
Pontotoc, MS 38863


Trails Cinema Partners
8300 N FM 620 Rd, Bldg K-100
Austin, TX 78726


Travelers
P.O. Box 660317
Dallas, TX 75266


Tremaine D Smith
Address Redacted


Tri County Cineplex
Attn Greg Razmus
1871 Cumberland Falls Hwy
Corbin, KY 40702


Triple Tap Ventures
250 Montecillo Blvd
El Paso, TX 79912-4943


Tristone Cinema Group
10701 Town Center Dr,
Rancho Cucamonga, CA 91730


Trophy Point Farms
Attn David Powell
24400 Perido Beach Blvd
Orange Beach, AL 36561


Tullos Supply Company
6593 Noah Curtis
Shannon, MS 38868
  Case 20-10345-MFW     Doc 32    Filed 02/18/20   Page 159 of 172




Tupelo Sewing Supply, Inc
P.O. Box 1708
Tupelo, MS 38802-1708


Tupelo Water   Light
P.O. Box 588
Tupelo, MS 38802


Tutor S Auto Service, LLC
470 W Oxford St
Pontotoc, MS 38863


Tyler D. Trent
Address Redacted


Tyrone V Maxwell
Address Redacted


UCI Italy
13234930157
Roma
Italy


UCI Multiplex Gmbh
Uci Multiplex Gmbh
Bochum, 44789
Germany


Ufi Royal Development
c/o United Furniture
325 Kettering Rd
High Point, NC 27263


Uline
Attn Accts Rec
P.O. Box 88741
Chicago, IL 60680


Ultrastar Multi-Tainment Center
16000 N Maricopa Rd
Maricopa, AZ 85139
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 160 of 172




Union Count Tax Assessor/Collector
P.O. Box 862
New Albany, MS 38652


Union County Historical Society
P.O. Box 657
New Albany, MS 38652


Union County Tax Collector
P.O. Box 862
New Albany, MS 38652


Union Lumber Company
400 Randolph St
New Albany, MS 38652


United Entertainment
12900 63rd Ave N
Maple Grove, MN 55369-6001


United Sewing Machine Sales
P.O. Box 3055
Hickory, NC 28603


United States Attorney s Office
The District of Delaware
Hercules Building
1313 N Market St
Wilmington, DE 19801


United States Department of Revenue
Ogden, UT 84201-0012


United States Treasury
111 E Troy St, Ste A
Tupelo, MS 38804-4762


Unum Limited
1 Fountain Sq
Chattanooga, TN 37402
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 161 of 172




Ups
P.O. Box 730900
Dallas, TX 75373


Uptown 3
4341 AZ-92 D
Sierra Vista, AZ 85650


Us Postal Service
801 E Bankhead St
New Albany, MS 38652


Us Treasury
1500 Pennsylvania Ave, NW
Washington, DC 20220


Utah State Tax Commission
210 N 1950
W Salt Lake City, UT 84134


Utah State Tax Commission
Attn Corporations Div
210 N 1950 W
Salt Lake City, UT 84134-0266


Vaco Memphis, LLC
P.O. Box 667
Brentwood, TN 37024


Valence Media
100 N Crescent Dr
Beverly Hills, CA 90210-5408


Valerie Scott
Address Redacted


Vardis Partners, Inc
250 Park Ave, 7th Fl
New York, NY 10177
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 162 of 172




Velvetjobs, LLC
1400 N Martel Ave
Los Angeles, CA 90046


Venessa Comage
Address Redacted


Venue Valet Cc Holdings, LLC
6601 Vaught Ranch Rd, Ste 101
Austin, TX 78730


Vera Hampton
Address Redacted


Vero Payment Services
P.O. Box 1752
Memphis, TN 38101


Veronica Hercules
Address Redacted


Vias
1400 Broadfield Blvd
Houston, TX 77084


Vicki L Blizzard
Address Redacted


Vickie L Riley
Address Redacted


Victor Hernandez
Address Redacted


Victoria Cagle
Address Redacted


Victoria L Yager
Address Redacted
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 163 of 172




Victoria Newell
Address Redacted


Victory Packaging
P.O. Box 844138
Dallas, TX 75284


Village Center Theatres
12622 N Div St
Spokane, WA 99218


Villages Opeating Company
1025 Lake Sumter Landing
The Villages, FL 32162


Vintage Cinemas
1822 N Vermont Ave,
Los Angeles, CA 90027


Violet Crown
Address Redacted


VIP Cinema
Attn Jake Mcsparin
P.O. Box 5483
Morton, IL 61550


VIP Cinema Seating
101 Industrial Dr
New Albany, MS 38652-3016


VIP Cinema, Il
Attn Jake Mcsparin
P.O. Box 378
Charleston, IL 61920


Vip Components, LLC
Pontotoc, MS 38863
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 164 of 172




Virginia Tax
P.O. Box 1115
Richmond, VA 23218-1115


Vision Max Cinemas
201 Elm St
Salisbury, MA 01952-1806


Vistra Trust Company Limited
888 Seventh Ave, 5th Fl
New York, NY 10106


Vivian Company
1529 Ocello Dr
Fenton, MO 63026


Volt Management Corp
P.O. Box 679307
Dallas, TX 75267-9307


Voy Theaters
207 S Main St
Maquoketa, IA 52060-3037


Waide   Associates, Pa
P.O. Box 1357
Tupelo, MS 38802


Walls Furniture Supplies
P.O. Box 69
Okolona, MS 38860


Walls Furniture Supply/Reed S
P.O. Box 69
Okolona, MS 38860


Walter Berry
Address Redacted
  Case 20-10345-MFW       Doc 32   Filed 02/18/20   Page 165 of 172




Walter Crum
Address Redacted


Wana Mullen
Address Redacted


Wanda F Preston
Address Redacted


Warren Averett Staffing    Recruiting LLC
2500 Acton Rd
Birmingham, AL 35243


Warren Theatres
P.O. Box 782560
Wichita, KS 67278


Warrenton 8 Cinema
Attn Eric Gobelman
265 W Veterans Memorial Pkwy
Warrenton, MO 63383


Washington Holcomb Tractor Company, LLC
328 W Reynolds St
Pontotoc, MS 38863


Washington State Department of Revenue
P.O. Box 47476
Olympia, WA 98504-7476


Washington State Dept of Revenue
Attn Bankruptcy Unit
2101 4th Ave, Ste 1400
Seattle, WA 98121-2300


Waste Connections Of Ms
2941 County Rd 302
Walnut, MS 38683
  Case 20-10345-MFW      Doc 32    Filed 02/18/20   Page 166 of 172




Waste Connections, Inc
P.O. Box 679859
Dallas, TX 75267-9859


Waste Management Of St Louis
P.O. Box 55558
Boston, MA 02205-5558


Water Garden Holdings
912 Garden Dr
Pleasant Grove, UT 84062


Waterworks Cinema
930 Freeport Rd
Pittsburgh, PA 15238


Watson Lumber
Address Redacted


Weatherall Printing Co, Inc
P.O. Box 677
Tupelo, MS 38802-0677


Weatherall S Inc
P.O. Box 87
Tupelo, MS 38802


Weatherall S Inc
215 Commerse St
P.O. Box 87
Tupelo, MS 38802


Webbank
Attn Nikhil Lobo


Wedin International
Accounting Office - 1111 6th Ave
Cadillac, MI 49601
  Case 20-10345-MFW     Doc 32   Filed 02/18/20   Page 167 of 172




Wehrenberg, Inc
12800 Manchester Rd
St Louis, MO 63131


Wellfleet Theatres
Attn John Vincent Jr.
51 Route 6
South Wellfleet, MA 02663-0900


Wells Fargo
8113 P.O. Box 1450
Minneapolis, MN 55485


West Monroe Partners
Attn Matt Kowske
222 W Adams St
Chicago, IL 60606


West Monroe Partners, LLC
222 W Adams St, 11th Fl
Chicago, IL 60606


West Newton Cinema
1296 Washington St
West Newton, MA 02465


Whitaker Sales, Inc
119 Midway Dr
Verona, MS 38879


Whitaker Sales, Inc
P.O. Box 1400
Verona, MS 38879


White Nite LLC
1625 Straits Tpke
Middlebury, CT 06762-1836


Whiting-Turner Construction
300 E Joppa Rd
Baltimore, MD 21286
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 168 of 172




Whitson Lumber Company
P.O. Box 705
Clarksville, TN 37041


Whittington Used Office Furniture
P.O. Box 1491
Tupelo, MS 38802


Wilder S Inc
321 W Oxford St
Pontotoc, MS 38863


Wildhorse Resort And Casino
Attn Bruce Mecham
46510 Wildhorse Blvd
Pendleton, OR 97801


Wildwood Theater
Attn Bill Schubert
3100 Deerfield Dr
Janesville, WI 53546


Wilkie Far   Gallagher Llp
787 7th Ave, 2nd Fl
New York, NY 10019-6099


Will S Metal Building
5226 Hwy 341
Pontotoc, MS 38863


Willard Robbins
Address Redacted


William E Cook
Address Redacted


William Clay Davis
Address Redacted
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 169 of 172




William Dallas, Jr.
Address Redacted


William Foster
Address Redacted


William L Eckman
Address Redacted


William L. Porterfield
Address Redacted


William R Rieves
Address Redacted


William Smith, Jr
Address Redacted


William Washington
Address Redacted


Willie J Cummings, Jr.
Address Redacted


Willie Jones
Address Redacted


Willie Strong
Address Redacted


Willkie Farr   Gallagher LLP
Attn Scott L. Miller
600 Travis St
Houston, TX 77002


Wilmerhale
1875 Pennsylvania Ave, NW
Washington, DC 20006
  Case 20-10345-MFW    Doc 32     Filed 02/18/20   Page 170 of 172




Wilmington Trust
500 Delaware Ave
Wilmington, DE 19801


Wilson R Matias
Address Redacted


Windom State Theatre
926 4th Ave,
Windom, MN 56101


Winston   Strawn Llp
36235 Treasury Ctr
Chicago, IL 60694


Wintrust Bank
9700 W Higgins Rd
Rosemont, IL 60018


Wipro, LLC
2 Tower Center Blvd, Ste 2200
East Brunswick, NJ 08816


Wired Electric, LLC
2051 Bender Lane
Arnold, MO 63010


Wisconsin Department of Revenue
2135 Rimrock Rd
Madison, WI 53713


Wisconsin Dept of Revenue
Attn Special Procedures Unit
P.O. Box 8901
Madison, WI 53708-8901


Wood Recycling Of Mississippi, Inc
219 Wmoreland Rd
Blue Springs, MS 38863
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 171 of 172




Wyomovies
Attn Randy Pryde
100 E 2nd St
Casper, WY 82601


Xscape
300 Professional Ct, Ste 200
New Albany, IN 47150


Yadira Fabela
Address Redacted


Yakima Theatres
1305 North 16th Ave
Yakima, WA 98902


Yelm Cinemas
201 Prairie Park Ln SE
Yelm, WA 98597


Yolanda Coliman
Address Redacted


Young S Ok Tire Store, Inc
88 Maggie Dr
Pontotoc, MS 38863


Yvonne E Lara
Address Redacted


Yvonne Hall
Address Redacted


Z Capital Partners, LLC
Attn Andrew Curtis
1330 Ave of the Americas, 16th Fl
New York, NY 10019
  Case 20-10345-MFW      Doc 32   Filed 02/18/20   Page 172 of 172




Zurich Cinemas
5181 Brockway Lane
Fayetteville, NY 13066


Zyacorp
Attn Mark Adam
80 Palomino Lane, Ste 204
Bedford, NH 03110
